Exhibit 10.1
 
=====================================================================
 
$750,000,000
 
CREDIT AGREEMENT,
 
 
Dated as of July 21, 2006,
 
 
among
 
PHH CORPORATION,
 
as Borrower,
 
THE LENDERS REFERRED TO HEREIN,


CITICORP NORTH AMERICA, INC. and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
 
and
 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
 
=====================================================================
 
J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners


 




--------------------------------------------------------------------------------






Table of Contents
 
Page
1. DEFINITIONS
  1
   
2. THE LOANS
11
SECTION 2.1. Commitments
11
SECTION 2.2. Loans
11
SECTION 2.3. Use of Proceeds
12
SECTION 2.4. [Reserved]
12
SECTION 2.5. Borrowing Procedure
12
SECTION 2.6. [Reserved].
12
SECTION 2.7. Refinancings
13
SECTION 2.8. Fees
13
SECTION 2.9. Repayment of Loans; Evidence of Debt
13
SECTION 2.10. Interest on Loans
14
SECTION 2.11. Interest on Overdue Amounts
14
SECTION 2.12. Alternate Rate of Interest
14
SECTION 2.13. Termination and Reduction of Commitments
15
SECTION 2.14. Prepayment of Loans
15
SECTION 2.15. Eurocurrency Reserve Costs
16
SECTION 2.16. Reserve Requirements; Change in Circumstances
16
SECTION 2.17. Change in Legality
18
SECTION 2.18. Reimbursement of Lenders
18
SECTION 2.19. Pro Rata Treatment
19
SECTION 2.20. Right of Setoff
19
SECTION 2.21. Manner of Payments
19
SECTION 2.22. Withholding Taxes
20
SECTION 2.23. Certain Pricing Adjustments
21
   
3. REPRESENTATIONS AND WARRANTIES OF BORROWER
22
SECTION 3.1. Corporate Existence and Power
22
SECTION 3.2. Corporate Authority and No Violation
22
SECTION 3.3. Governmental and Other Approval and Consents
23
SECTION 3.4. Financial Statements of Borrower
23
SECTION 3.5. No Material Adverse Change
23
SECTION 3.6. Copyrights, Patents and Other Rights
23
SECTION 3.7. Title to Properties
23
SECTION 3.8. Litigation
23
SECTION 3.9. Federal Reserve Regulations
24
SECTION 3.10. Investment Company Act, Public Utility Company Act
24
SECTION 3.11. Enforceability
24
SECTION 3.12. Taxes
24
SECTION 3.13. Compliance with ERISA
24
SECTION 3.14. Disclosure
25
SECTION 3.15. Environmental Liabilities
25
   
4. CONDITIONS OF LENDING
25
SECTION 4.1. Conditions Precedent to Effectiveness
25
SECTION 4.2. Conditions Precedent to Each Loan
26

 
 
 
- i -

--------------------------------------------------------------------------------


 
5. AFFIRMATIVE COVENANTS
27
SECTION 5.1. Financial Statements, Reports, etc
27
SECTION 5.2. Corporate Existence; Compliance with Statutes
28
SECTION 5.3. Insurance
28
SECTION 5.4. Taxes and Charges
28
SECTION 5.5. ERISA Compliance and Reports
28
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
29
SECTION 5.7. Maintenance of Properties
29
   
6. NEGATIVE COVENANTS
29
SECTION 6.1. Limitation on Material Subsidiary Indebtedness
29
SECTION 6.2. Limitation on Transactions with Affiliates
31
SECTION 6.3. Consolidation, Merger, Sale of Assets
31
SECTION 6.4. Limitations on Liens
31
SECTION 6.5. Sale and Leaseback
33
SECTION 6.6. Consolidated Net Worth
33
SECTION 6.7. Ratio of Indebtedness To Tangible Net Worth
33
SECTION 6.8. Accounting Practices
33
SECTION 6.9. Restrictions Affecting Subsidiaries
33
   
7. EVENTS OF DEFAULT
33
   
8. THE ADMINISTRATIVE AGENT
35
SECTION 8.1. Administration by Administrative Agent
35
SECTION 8.2. Advances and Payments
36
SECTION 8.3. Sharing of Setoffs and Cash Collateral
36
SECTION 8.4. Notice to the Lenders
37
SECTION 8.5. Liability of the Administrative Agent
37
SECTION 8.6. Reimbursement and Indemnification
37
SECTION 8.7. Rights of Administrative Agent
38
SECTION 8.8. Independent Investigation by Lenders
38
SECTION 8.9. Notice of Transfer
38
SECTION 8.10. Successor Administrative Agent
38
SECTION 8.11. Syndication Agents.
38
   
9. [RESERVED].
39
   
10. MISCELLANEOUS
39
SECTION 10.1. Notices
39
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
39
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
39
SECTION 10.4. Expenses; Documentary Taxes
42
SECTION 10.5. Indemnity
42
SECTION 10.6. CHOICE OF LAW
43
SECTION 10.7. No Waiver
43
SECTION 10.8. Extension of Maturity
43
SECTION 10.9. Amendments, etc.
43
SECTION 10.10. Severability
43
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
44
SECTION 10.12. Headings
44
SECTION 10.13. Execution in Counterparts
45

 
 
- ii -

--------------------------------------------------------------------------------


 
SECTION 10.14. Entire Agreement
45
SECTION 10.15. Foreign Currency Judgments
45
SECTION 10.16. Language
45
SECTION 10.17. Confidentiality
45
SECTION 10.18. USA PATRIOT Act
46


 

- iii -

--------------------------------------------------------------------------------

 
 




SCHEDULES
 
1.1 Commitments
6.1 Existing Material Subsidiary Indebtedness
6.4 Existing Liens


EXHIBITS
 
A-1 Opinion of In-house Counsel
A-2 Opinion of Thacher Proffitt & Wood LLP
B Form of Assignment and Acceptance
C Form of Compliance Certificate
D Form of Borrowing Request


 

 

- iv -

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (the “Agreement”), dated as of July 21, 2006, among PHH
CORPORATION, a Maryland corporation (the “Borrower”), the Lenders referred to
herein, CITICORP NORTH AMERICA, INC. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
syndication agents (the “Syndication Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders.
 
INTRODUCTORY STATEMENT
 
The parties hereto hereby agree as follows:
 
1.  DEFINITIONS
 
For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.
 
“Act” shall have the meaning assigned to such term in Section 10.18.
 
“Affiliate” shall mean as to any Person, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
“Agents” shall mean the collective reference to the Administrative Agent and the
Syndication Agents.
 
“Alternate Base Rate” shall mean for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greater of (a) the Prime Rate in effect for such day and (b) the
Federal Funds Effective Rate in effect for such day plus ½ of 1%.
 
“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.
 
“Assessment Rate” shall mean, for any day, the net annual assessment rate
(rounded upwards, if necessary, to the next higher Basis Point) as most recently
reasonably estimated by the Administrative Agent for determining the then
current annual assessment payable by the entity which is the Administrative
Agent to the Federal Deposit Insurance Corporation (or any successor) for
insurance by such Corporation (or such successor) of time deposits made in
Dollars at such entity’s U.S. domestic offices.
 
 
1

--------------------------------------------------------------------------------


 
“Asset Securitization Subsidiary” shall mean (i) any Subsidiary engaged solely
in the business of effecting asset securitization transactions permitted by this
Agreement and activities incidental thereto or (ii) any Subsidiary whose primary
purpose is to hold title or ownership interests in vehicles, equipment,
leases, mortgages, relocation assets, financial assets and related assets under
management.
 
“Assignment and Acceptance” shall mean an agreement substantially in the form of
Exhibit B hereto, executed by the assignor, assignee and the other parties as
contemplated thereby.
 
“Basis Point” shall mean 1/100th of 1%.
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
certain Lenders on a single date and as to which a single Interest Period is in
effect.
 
“Borrowing Request” shall mean a request made pursuant to Section 2.5
substantially in the form of Exhibit D.
 
“Business Day” shall mean, with respect to any Loan, any day other than a
Saturday, Sunday or other day on which banks in New York City are permitted or
required by law to close; provided that when used in connection with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Dollars on the London Interbank Market (or such
other interbank eurocurrency market where the foreign currency and exchange
operations in respect of Dollars are then being conducted for delivery on the
first day of such Interest Period).
 
“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash Equivalents” shall mean (i) investments in commercial paper maturing in
not more than 270 days from the date of issuance which at the time of
acquisition is rated at least A-1 or the equivalent thereof by S&P, or P-1 or
the equivalent thereof by Moody’s, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits aggregating at least $500,000,000 and in each case A rated or
better by S&P or Moody’s, (iv) money market mutual funds having assets in excess
of $2,000,000,000, (v) investments in asset-backed or mortgage-backed
securities, including investments in collateralized, adjustable rate mortgage
securities and those mortgage-backed securities which are rated at least AA by
S&P or Aa by Moody’s or are of comparable quality at the time of investment, and
(vi) banker’s acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody’s.
 
 
2

--------------------------------------------------------------------------------


 
“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 50% of the voting common stock of the Borrower on a
fully diluted basis at any time or (ii) if at any time, individuals who at the
Closing Date constituted the Board of Directors the Borrower (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.
 
“Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement as set forth in Section 4.1 have been satisfied
or waived, which date is July 21, 2006.
 
“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.
 
“Commitment” shall mean, with respect to each Lender, its commitment to make
Loans to the Borrower hereunder, in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name under the heading “Commitment”
on Schedule 1.1, as the same may be changed from time to time pursuant to the
terms hereof.
 
“Commitment Fee” shall have the meaning given such term in Section 2.8(a).
 
“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Termination Date or such earlier date on which the
Commitments shall have been terminated in accordance with the terms hereof.
 
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
 
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (or loss) of any Person (other than a
Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with the Borrower or
any of its Consolidated Subsidiaries or the Person’s assets are acquired by the
Borrower or any of its Consolidated Subsidiaries, (iii) the income of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary of the income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Consolidated Subsidiary, (iv) any extraordinary
after-tax gains and (v) any extraordinary pretax losses but only to the extent
attributable to a write-down of financing costs relating to any existing and
future indebtedness.
 
 
3

--------------------------------------------------------------------------------


 
“Consolidated Net Worth” shall mean, at any date of determination, all amounts
which would be included on a balance sheet of the Borrower and its Consolidated
Subsidiaries under stockholders’ equity as of such date in accordance with GAAP.
 
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
 
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Disclosed Matters” shall mean the information disclosed on the Borrower’s Form
8-K, dated September 7, 2005, Form 8-K, dated March 1, 2006, Form 8-K, dated
March 17, 2006, Form 8-K, dated May 11, 2006, Form 8-K, dated June 12, 2006 and
Form 8-K, dated the date hereof.
 
“Dollars” and “$” and “US$” shall mean lawful currency of the United States.
 
“Environmental Laws” shall mean any and all federal, provincial, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C.
§§ 11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and
§ 657, together, in each case, with any amendment thereto, and the regulations
adopted and publications promulgated thereunder and all substitutions thereof.
 
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended, and the regulations promulgated thereunder.
 
“Event of Default” shall have the meaning given such term in Article 7.
 
 
4

--------------------------------------------------------------------------------


 
“Existing PHH Credit Agreements” shall mean the collective reference to (a) the
Five-Year Agreement and (b) the 364-Day Agreement.
 
“Existing Senior Notes” shall mean senior unsecured obligations under notes
issued by the Borrower pursuant to the Indenture, dated as of November 6, 2000,
among the Borrower and Bank One Trust Company, N.A., as trustee, and any
supplements thereto.
 
“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including,
without limitation, the inability or failure of the Administrative Agent to
obtain sufficient bids or publications in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) of such
defined term until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate or the Federal Funds Rate due to a
change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
 
“Federal Funds Rate” shall mean for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the Federal Funds Effective Rate in effect for such day plus 3/16 of
1%.
 
“FFR Borrowing” shall mean a Borrowing comprised of FFR Loans.
 
“FFR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Federal Funds Rate in accordance with the provisions of Article
2.
 
“FFR Spread” shall mean, at any date or any period of determination, the FFR
Spread that would be in effect on such date pursuant to the chart set forth in
Section 2.23 based on the rating of the Borrower’s senior unsecured non-credit
enhanced long-term debt.


“Five-Year Agreement” shall mean the Amended and Restated Competitive Advance
and Revolving Credit Agreement, dated as of January 6, 2006, among the Borrower,
PHH Vehicle Management Services Inc., the lenders referred to therein, Citicorp
USA, Inc., as syndication agent, The Bank of Nova Scotia and Wachovia Bank,
National Association, as co-documentation agents, and JPMorgan Chase Bank, as
administrative agent.
 
“Fundamental Documents” shall mean this Agreement and any other ancillary
documentation which is required to be, or is otherwise, executed by the Borrower
and delivered to the Administrative Agent in connection with this Agreement.
 
“Funding Office” shall mean the office of the Administrative Agent specified in
Section 10.1 or such other office as may be specified from time to time by the
Administrative Agent or the respective Affiliate of the Administrative Agent as
its funding office by written notice to the Borrower and the Lenders.
 
 
5

--------------------------------------------------------------------------------


 
“GAAP” shall mean generally accepted accounting principles consistently applied
(except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the date hereof.
 
“Governmental Authority” shall mean any federal, provincial, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign.
 
“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law. The amount of any Guaranty shall be deemed to be an amount equal
to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder); provided that the
amount of any Guaranty shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty” shall not include
any direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).
 
“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.
 
“Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than (w)
accounts payable, accrued expenses and derivatives transactions entered into in
the ordinary course of business pursuant to hedging programs, (x) current and
deferred income taxes and other similar liabilities and (y) minority interest,
plus (ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i) (but excluding reinsurance obligations of Atrium Insurance
Corporation), the maximum aggregate amount of all liabilities of the Borrower or
any of its Subsidiaries under any Guaranty, indemnity or similar undertaking
given or assumed of, or in respect of, the indebtedness, obligations or other
liabilities, assets, revenues, income or dividends of any Person other than the
Borrower or one of its Subsidiaries and (iii) all other obligations or
liabilities of the Borrower or any of its Subsidiaries in relation to the
discharge of the obligations of any Person other than the Borrower or one of its
Subsidiaries.
 
 
6

--------------------------------------------------------------------------------


 
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months’ duration been applicable to such Borrowing, and, in addition, the date
of any refinancing or conversion of a Borrowing with, or to, a Borrowing of a
different Interest Rate Type.
 
“Interest Period” shall mean (a) as to any LIBOR Borrowing, (i) the period
commencing on the date of such Borrowing, and ending one week after the date of
such Borrowing or (ii) the period commencing on the date of such Borrowing, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower may elect and (b) as to any ABR Borrowing or
FFR Borrowing, the period commencing on the date of such Borrowing and ending on
the earliest of (i) the next succeeding March 31, June 30, September 30 or
December 31, (ii) the Termination Date and (iii) the date such Borrowing is
refinanced with a Borrowing of a different Interest Rate Type in accordance with
Section 2.7 or is prepaid in accordance with Section 2.14; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of LIBOR Loans only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) no Interest Period with respect to any LIBOR
Borrowing may be selected which would result in the aggregate amount of LIBOR
Loans having Interest Periods ending after any day on which a Commitment
reduction is scheduled to occur being in excess of the Total Commitment
scheduled to be in effect after such date. Interest shall accrue from, and
including, the first day of an Interest Period to, but excluding, the last day
of such Interest Period.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
 
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined.
 
“Joint Lead Arrangers” shall mean the collective reference to J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc.
 
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
 
“LEAF Trust Transaction” shall mean the financing of motor vehicles and other
equipment or personal property pursuant to that certain Amended and Restated
Purchase Agreement, dated as of March 1, 2001, among LEAF Trust, a trust
established under the laws of the Province of Ontario, the Canadian Imperial
Bank of Commerce, as Administrative Agent and PHH Vehicle Management Services
Inc., a Canadian corporation (the “Purchase Agreement”), including any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any facilities or agreements that replace, refund or
refinance, in whole or in part, the Purchase Agreement.
 
 
7

--------------------------------------------------------------------------------


 
“Lender” shall mean each financial institution whose name appears on Schedule
1.1 under the heading “Lenders” and any assignee of a Lender pursuant to Section
10.3(b).
 
“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans,
ABR Loans or FFR Loans, as the case may be, are made or maintained and for the
account of which all payments of principal of, and interest on, such Lender’s
LIBOR Loans, ABR Loans or FFR Loans are made, as notified to the Administrative
Agent from time to time.
 
“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen (or any successor page thereto) as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on Page 3750 of the Telerate screen (or
otherwise on such screen), the “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.
 
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
 
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to LIBOR in accordance with the provisions of Article 2.
 
“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the chart set forth in Section 2.23 based on the rating of the Borrower’s senior
unsecured non-credit enhanced long-term debt.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement, any lease in the nature thereof or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction).
 
“Loan” shall mean a Loan made by the Lenders to the Borrower pursuant to a
notice given by the Borrower under Section 2.5, whether made as a LIBOR Loan, an
ABR Loan or an FFR Loan, as permitted hereby.
 
“Margin Stock” shall be as defined in Regulation U of the Board.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole.
 
“Material Subsidiary” shall mean any Subsidiary of the Borrower which together
with its Subsidiaries at the time of determination had assets constituting 10%
or more of Consolidated Assets, accounts for 10% or more of Consolidated Net
Worth, or accounts for 10% or more of the revenues of the Borrower and its
Consolidated Subsidiaries for the Rolling Period immediately preceding the date
of determination.
 
 
8

--------------------------------------------------------------------------------


 
“Moody’s” shall mean Moody’s Investors Service Inc.
 
“Multiemployer Plan” shall mean a plan described in Section 3(37) of ERISA.
 
“New Senior Notes” shall mean senior unsecured obligations under notes issued by
the Borrower maturing more than two years from the date of issue.
 
“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of principal of, and interest on (including post-petition interest,
whether or not allowed), the Loans, the Commitment Fee and all other monetary
obligations of the Borrower to the Administrative Agent or any Lender under this
Agreement or the Fundamental Documents or with respect to any Interest Rate
Protection Agreements entered into between the Borrower or any of its
Subsidiaries and any Lender.
 
“Participant” shall have the meaning assigned to such term in Section 10.3(g).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Permitted Encumbrances” shall mean Liens permitted under Section 6.4.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.
 
“PHH Home Loans Credit Agreement” shall mean the Revolving Credit Agreement,
dated as of September 30, 2005, among PHH Home Loans, LLC, as borrower, the
lenders referred to therein, Barclays Bank PLC, as syndication agent, and Bank
of Montreal, as administrative agent, as modified, supplemented, amended or
restated from time to time.
 
“Plan” shall mean an employee pension benefit plan described in Section 3(2) of
ERISA, other than a Multiemployer Plan which is sponsored by the Borrower or one
of its Subsidiaries.
 
“Prime Rate” shall mean the rate per annum publicly announced by the entity
which is the Administrative Agent from time to time as its prime rate in effect
at its principal office in New York City. For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Prime Rate shall be
effective on the date such change in the Prime Rate is announced as effective.
 
“Pro Forma Basis” shall mean, in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
 
“Protesting Lender” shall have the meaning assigned to such term in Section
10.9(b)(iii).
 
 
9

--------------------------------------------------------------------------------


 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30-day notice
to the PBGC would be waived under applicable regulations had the regulations in
effect on the Closing Date been in effect on the date of occurrence of such
reportable event.
 
“Required Lenders” shall mean Lenders holding Commitments representing more than
50% of the sum of (i) the Total Commitment and (ii) the aggregate unpaid
principal amount of the Loans then outstanding, except that for purposes of
determining the Lenders entitled to declare the principal of and the interest on
the Loans and all other amounts payable hereunder or thereunder to be forthwith
due and payable pursuant to Article 7, “Required Lenders” shall mean Lenders
holding more than 50% of the aggregate principal amount of the Loans at the
time.
 
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
 
“Securitization Indebtedness” shall mean Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of the Borrower which does not permit or provide
for recourse to the Borrower or any Subsidiary of the Borrower (other than such
structured bankruptcy-remote Subsidiary) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets of
such structured bankruptcy-remote Subsidiary).
 
“Special Purpose Vehicle Subsidiary” shall mean PHH Caribbean Leasing, Inc. and
any Subsidiary engaged in the fleet-leasing management business that (i) is, at
any time, a party to one or more lease agreements with only one lessee, and (ii)
finances, at any one time, its investments in lease agreements or vehicles with
only one lender (which lender may be the Borrower if and to the extent that such
loans and/or advances by the Borrower are not prohibited hereby).
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR Loans). Such reserve percentages shall include those imposed under
Regulation D of the Board. LIBOR Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D of the Board. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
 
10

--------------------------------------------------------------------------------


 
“Tangible Net Worth” shall mean, at any date of determination, Consolidated Net
Worth minus the aggregate book value of all intangible assets of the Borrower
and its Consolidated Subsidiaries as of such date in accordance with GAAP.
 
“Termination Date” shall mean April 5, 2007.


“364-Day Agreement” shall mean the 364-Day Revolving Credit Agreement, dated as
of April 6, 2006, among the Borrower, the lenders referred to therein, Citicorp
USA, Inc., as syndication agent, and JPMorgan Chase Bank, as administrative
agent.
 
“Total Commitment” shall mean, at any time, the aggregate amount of the Lenders’
Commitments as in effect at such time.
 
“United States” shall mean the United States of America.
 
“Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London and New York
City.
 
2.  THE LOANS
 

SECTION 2.1.     
Commitments.

 
(a)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make Loans to the Borrower in Dollars, at any time and from
time to time during the Commitment Period, in an aggregate principal amount not
to exceed such Lender’s Commitment. Each Lender’s Commitment shall be
permanently reduced in an amount equal to each Loan made by it under this
Agreement. Amounts repaid in respect of Loans may not be reborrowed.
 
(b)  In addition to the Commitment reductions described in Section 2.1(a), the
Commitments of the Lenders may be terminated or reduced from time to time
pursuant to Section 2.13 or Article 7.
 

SECTION 2.2.     
Loans.

 
(a)  Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments in
accordance with the procedures set forth in Section 2.5. The failure of any
Lender to make any Loan required to be made by it shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to make any Loan required to be made by such other Lender). The Loans comprising
any Borrowing shall be (i) in the case of LIBOR Loans, in an aggregate principal
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) in the case of ABR Loans or FFR Loans, in an aggregate principal amount
that is an integral multiple of $500,000 and not less than $5,000,000 (or if
less, an aggregate principal amount equal to the remaining balance of the
available Total Commitment).
 
(b)  Each Borrowing shall be comprised entirely of LIBOR Loans, ABR Loans or FFR
Loans, as the Borrower may request pursuant to Section 2.5. Each Lender may at
its option make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one
Interest Rate Type may be outstanding at the same time; provided that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in an aggregate of more than 10 separate Loans of any Lender being
outstanding hereunder at any one time. For purposes of the calculation required
by the immediately preceding sentence, LIBOR Loans having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Loans and all Loans of a single Interest Rate Type made on a
single date shall be considered a single Loan if such Loans have a common
Interest Period.
 
 
11

--------------------------------------------------------------------------------


 
(c)  Subject to Section 2.7, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by making funds available at the Funding
Office no later than 1:00 P.M. New York City time in the case of Loans other
than ABR Loans or FFR Loans and 4:00 P.M. New York City time in the case of ABR
Loans and FFR Loans, in each case, in immediately available funds. Upon receipt
of the funds to be made available by the Lenders to fund any Borrowing
hereunder, the Administrative Agent shall disburse such funds by depositing them
into an account of the Borrower maintained with the Administrative Agent.
 
(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Termination Date.
 

SECTION 2.3.     
Use of Proceeds.

 
The proceeds of the Loans shall be used solely to refinance Indebtedness
outstanding under the Borrower’s Existing Senior Notes.
 

SECTION 2.4.     
[Reserved].

 

SECTION 2.5.     
Borrowing Procedure.

 
In order to effect a Borrowing, the Borrower shall hand deliver or telecopy to
the Administrative Agent a Borrowing Request substantially in the form of
Exhibit D (a) in the case of a Borrowing of LIBOR Loans, not later than 2:00
p.m., New York City time, three Working Days before a proposed Borrowing, and
(b) in the case of an ABR Borrowing or an FFR Borrowing, not later than 2:00
p.m., New York City time, on the day of a proposed Borrowing. Such notice shall
be irrevocable and shall in each case specify (A) whether the Borrowing then
being requested is to be a Borrowing of LIBOR Loans, an ABR Borrowing or an FFR
Borrowing, (B) the date of such Borrowing (which shall be a Working Day) and the
amount thereof and (C) if such Borrowing is to be a Borrowing of LIBOR Loans,
the Interest Period with respect thereto. If no election as to the Interest Rate
Type of a Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Borrowing of LIBOR Loans is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
the Borrower shall not have given notice in accordance with this Section 2.5 of
its election to refinance a Borrowing prior to the end of the Interest Period in
effect for such Borrowing, then the Borrower shall (unless such Borrowing is
repaid at the end of such Interest Period) be deemed to have given notice of an
election to refinance such Borrowing with an ABR Borrowing. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.5 and of each such Lender’s portion of the requested Borrowing.
 

SECTION 2.6.     
[Reserved]. 

 
 
12

--------------------------------------------------------------------------------


 

SECTION 2.7.     
Refinancings.

 
The Borrower may refinance all or any part of any Borrowing made by it with a
Borrowing of the same or a different Interest Rate Type made pursuant to a
notice under Section 2.5, subject to the conditions and limitations set forth
herein and elsewhere in this Agreement; provided that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default, a
Borrowing or portion thereof may only be refinanced with an ABR Borrowing. Any
Borrowing or part thereof so refinanced shall be deemed to be repaid in
accordance with Section 2.9 with the proceeds of a new Borrowing hereunder and
the proceeds of the new Borrowing to the extent they do not exceed the principal
amount of the Borrowing or Loan being refinanced, shall not be paid by the
applicable Lenders to the Administrative Agent or by the Administrative Agent to
the Borrower pursuant to Section 2.2(c).
 

SECTION 2.8.     
Fees.

 
(a)  The Borrower agrees to pay to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31, and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) at the rate per annum from time to time in
effect in accordance with Section 2.23, on the amount of the Commitment of such
Lender then in effect during the preceding quarter (or shorter period commencing
with the Closing Date, or ending with the Termination Date or any date on which
the Commitment of such Lender shall be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date, shall be payable in arrears and shall cease to accrue on the
earlier of the Termination Date and the termination of the Commitment of such
Lender as provided herein.
 
(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
(c)  All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
 

SECTION 2.9.     
Repayment of Loans; Evidence of Debt.

 
(a)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Lender, the then unpaid principal amount of each
Loan made to it on the Termination Date. The Borrower hereby further agrees to
pay to the Administrative Agent, for the account of each Lender, interest on the
unpaid principal amount of the Loans made to it from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.10.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c)  The Administrative Agent shall maintain the Register pursuant to Section
10.3(e), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Interest Rate Type thereof and
each Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
 
13

--------------------------------------------------------------------------------


 
(d)  The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.9(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.
 

SECTION 2.10.     
Interest on Loans.

 
(a)  Subject to the provisions of Section 2.11, the Loans comprising each LIBOR
Borrowing shall bear interest at a rate per annum equal to LIBOR for the
Interest Period in effect for such Borrowing plus the applicable LIBOR Spread
from time to time in effect.
 
(b)  Subject to the provisions of Section 2.11, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate.
 
(c)  Subject to the provisions of Section 2.11, the Loans comprising each FFR
Borrowing shall bear interest at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) equal to the Federal Funds Rate plus the applicable FFR Spread from time to
time in effect.
 
(d)  Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan. The LIBOR, Federal Funds Rate or Alternate Base
Rate for each Interest Period or day within an Interest Period shall be
determined by the Administrative Agent and such determination shall be
conclusive absent manifest error.
 

SECTION 2.11.     
Interest on Overdue Amounts.

 
If the Borrower shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall on
demand from time to time pay interest, to the extent permitted by Applicable
Law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable, in the case of amounts bearing interest determined by reference to
the Prime Rate and a year of 360 days in all other cases, equal to (a) in the
case of the remainder of the then current Interest Period for any LIBOR Loan,
the rate applicable to such Loan under Section 2.10 plus 2% per annum and (b) in
the case of any ABR Loan or FFR Loan, the rate applicable to such Loan under
Section 2.10 plus 2% per annum.
 

SECTION 2.12.     
Alternate Rate of Interest.

 
In the event the Administrative Agent shall have determined that deposits in
Dollars in the amount of the requested principal amount of any LIBOR Loan are
not generally available in the London Interbank Market (or such other interbank
eurocurrency market where the foreign currency and exchange operations in
respect of Dollars are then being conducted for delivery on the first day of
such Interest Period), or, in the case of LIBOR Loans, that the rate at which
such deposits are being offered will not adequately and fairly reflect the cost
to any Lender of making or maintaining its portion of such LIBOR Loans during
such Interest Period, or that reasonable means do not exist for ascertaining
LIBOR, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopier notice of such determination to the Borrower and the
Lenders. In the event of any such determination, until the Administrative Agent
shall have determined that circumstances giving rise to such notice no longer
exist, any request by the Borrower for a LIBOR Borrowing pursuant to Section 2.5
shall be deemed to be a request for an ABR Loan. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
 
 
14

--------------------------------------------------------------------------------


 

SECTION 2.13.     
Termination and Reduction of Commitments.

 
(a)  The Commitments of all of the Lenders shall be automatically terminated on
the Termination Date.
 
(b)  Subject to Section 2.14(b) and (d), upon at least three Business Days’
prior irrevocable written or telecopy notice to the Administrative Agent (which
shall promptly notify each Lender), the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment; provided that (i) each partial reduction shall be in an
integral multiple of $1,000,000 and in a minimum principal amount of $10,000,000
and (ii) the Borrower shall not be entitled to make any such termination or
reduction that would reduce the Total Commitment to an amount less than the sum
of the aggregate outstanding principal amount of the Loans.
 
(c)  Subject to Section 2.14(b), if on any date the Borrower shall incur
Indebtedness under any New Senior Notes, the Total Commitment shall be
permanently reduced by the aggregate amount thereof.
 
(d)  Each reduction in the Total Commitment hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments. The Borrower
shall pay to the Administrative Agent for the account of the Lenders on the date
of each termination or reduction in the Total Commitment, the Commitment Fees on
the amount of the Commitments so terminated or reduced accrued to the date of
such termination or reduction. 
 

SECTION 2.14.     
Prepayment of Loans.

 
(a)  Prior to the Termination Date, the Borrower shall have the right at any
time, and from time to time, to prepay any Borrowing, in whole or in part,
subject to the requirements of Section 2.18 but otherwise without premium or
penalty, upon prior written or telecopy notice to the Administrative Agent
(which shall promptly notify each Lender) before 2:00 p.m. New York City time of
at least one Business Day in the case of an ABR Loan or FFR Loan, and of at
least three Working Days in the case of a LIBOR Loan; provided that each such
partial prepayment shall be in a minimum aggregate principal amount of
$1,000,000 or a whole multiple in excess thereof.
 
(b)  If any Indebtedness shall be incurred under any New Senior Notes, the
aggregate amount thereof (subject to Section 2.14(d)) shall be applied on the
date of such incurrence toward the prepayment of the Loans and the reduction of
the Total Commitment. Amounts to be applied in connection with prepayments and
Total Commitment reductions made pursuant to this Section 2.1(b) shall be
applied, first, to the prepayment of the Loans in accordance with Section 2.19
and, second, to reduce permanently the Total Commitment in accordance with
Section 2.13. Any prepayments required by this paragraph shall be applied first
to outstanding ABR Loans and second to FFR Loans, in each case, up to the full
amount thereof before they are applied to outstanding LIBOR Loans.
 
 
15

--------------------------------------------------------------------------------


 
(c)  Each notice of prepayment pursuant to this Section 2.14 shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
to prepay such Borrowing(s) by the amount stated therein. All prepayments under
this Section 2.14 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of prepayment and any amounts due pursuant to
Section 2.18. 


(d)  Notwithstanding anything to the contrary contained herein, it is hereby
agreed that the proceeds from the incurrence of Indebtedness under New Senior
Notes shall be shared ratably with the Lenders under the 364-Day Agreement
determined by (i) the “Total Commitment” in effect under the 364-Day Agreement
(or, if the “Commitments” under the 364-Day Agreement have been terminated, the
aggregate amount of “Loans” outstanding thereunder) and the (ii) Total
Commitment plus the aggregate amount of Loans outstanding and the amounts
required to be applied to prepay Loans and reduce the Total Commitment shall be
reduced accordingly.
 

SECTION 2.15.     
Eurocurrency Reserve Costs.

 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board)
(or, at any time when such Lender may be required by the Board or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which LIBOR is determined as provided in
this Agreement or against any category of extensions of credit or other assets
of such Lender which includes any such LIBOR Loans), additional interest on the
unpaid principal amount of each LIBOR Loan made to the Borrower by such Lender,
from the date of such Loan until such Loan is paid in full, at an interest rate
per annum equal at all times during the Interest Period for such Loan to the
remainder obtained by subtracting (i) LIBOR for such Interest Period from (ii)
the rate obtained by multiplying LIBOR as referred to in clause (i) above by the
Statutory Reserves of such Lender for such Interest Period. Such additional
interest shall be determined by such Lender and notified to the Borrower (with a
copy to the Administrative Agent) not later than five Business Days before the
next Interest Payment Date for such Loan, and such additional interest so
notified to the Borrower by any Lender shall be payable to the Administrative
Agent for the account of such Lender on each Interest Payment Date for such
Loan.
 

SECTION 2.16.     
Reserve Requirements; Change in Circumstances.

 
(a)  Notwithstanding any other provision herein, if after the date of this
Agreement any change in Applicable Law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall subject any Lender to, or increase the net amount of, any tax,
levy, impost, duty, charge, fee, deduction or withholding with respect to any
Loan, or shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Loan made by such Lender or any other fees or
amounts payable hereunder (other than (x) taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office or its applicable Lending Office or by any political subdivision or
taxing authority therein (or any tax which is enacted or adopted by such
jurisdiction, political subdivision or taxing authority as a direct substitute
for any such taxes) or (y) any tax, assessment, or other governmental charge
that would not have been imposed but for the failure of any Lender to comply
with any certification, information, documentation or other reporting
requirement), (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender, or (iii) shall impose on any
Lender or eurocurrency market any other condition affecting this Agreement or
any Loan made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) in respect thereof by an amount deemed in
good faith by such Lender to be material, then the Borrower shall pay such
additional amount or amounts as will compensate such Lender for such increase or
reduction to such Lender upon demand by such Lender.
 
 
16

--------------------------------------------------------------------------------


 
(b)  If, after the date of this Agreement, any Lender shall have determined in
good faith that the adoption after the date hereof of or any change after the
date hereof in any applicable law, rule, regulation or guideline regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender (or
any Lending Office of such Lender) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of its Obligations
hereunder to a level below that which such Lender (or its holding company) could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender’s policies or the policies of its holding
company, as the case may be, with respect to capital adequacy) by an amount
deemed by such Lender to be material, then, from time to time, the Borrower
shall pay to the Administrative Agent for the account of such Lender (or its
holding company) such additional amount or amounts as will compensate such
Lender for such reduction upon demand by such Lender.
 
(c)  A certificate of a Lender setting forth in reasonable detail (i) such
amount or amounts as shall be necessary to compensate such Lender as specified
in paragraph (a) or (b) above, as the case may be, and (ii) the calculation of
such amount or amounts referred to in the preceding clause (i), shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
 
(d)  Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any Interest Period shall not constitute a waiver of
such Lender’s rights to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital with respect
to such Interest Period or any other Interest Period. The protection of this
Section 2.16 shall be available to each Lender regardless of any possible
contention of invalidity or inapplicability of the law, regulation or condition
which shall have been imposed.
 
(e)  Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition that (i) would
cause it to incur any increased cost under this Section 2.16, Section 2.17 or
Section 2.22 or (ii) would require the Borrower to pay an increased amount under
this Section 2.16, Section 2.17 or Section 2.22, it will use reasonable efforts
to notify the Borrower of such event or condition and, to the extent not
inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender through
another Lending Office of such Lender if as a result thereof the additional
monies which would otherwise be required to be paid or the reduction of amounts
receivable by such Lender thereunder in respect of such Loans would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans pursuant to this Section 2.16, Section 2.17 or Section 2.22 would be
materially reduced or the taxes or other amounts otherwise payable under this
Section 2.16, Section 2.17 or Section 2.22 would be materially reduced, and if,
as determined by such Lender, in its sole reasonable discretion, the making,
funding or maintaining of such Loans through such other Lending Office would not
otherwise materially adversely affect such Loans.
 
 
17

--------------------------------------------------------------------------------


 
(f)  In the event any Lender shall have delivered to the Borrower a notice that
LIBOR Loans are no longer available from such Lender pursuant to Section 2.17,
that amounts are due to such Lender pursuant to paragraph (c) above, that any of
the events designated in paragraph (e) above have occurred or that such Lender
shall not be rated at least BBB by S&P and Baa2 by Moody’s, the Borrower may
(but subject in any such case to the payments required by Section 2.18),
provided that there shall exist no Default or Event of Default, upon at least
five Business Days’ prior written or telecopier notice to such Lender and the
Administrative Agent, but not more than 30 days after receipt of notice from
such Lender, identify to the Administrative Agent a lending institution
reasonably acceptable to the Administrative Agent which will purchase the
Commitment, the amount of outstanding Loans from the Lender providing such
notice and such Lender shall thereupon assign its Commitment, any Loans owing to
such Lender to such replacement lending institution pursuant to Section 10.3.
Such notice shall specify an effective date for such assignment and at the time
thereof, the Borrower shall pay all accrued interest, Commitment Fees and all
other amounts (including without limitation all amounts payable under this
Section and Sections 2.22, 10.4 and 10.5) owing hereunder to such Lender as at
such effective date for such assignment.
 

SECTION 2.17.     
Change in Legality.

 
(a)  Notwithstanding anything to the contrary herein contained, if any change in
any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Lender to make or maintain any LIBOR Loan or to give effect
to its obligations as contemplated hereby, then, by written notice to the
Borrower and to the Administrative Agent, such Lender may:
 
(i)  declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon the Borrower shall be prohibited from requesting LIBOR
Loans from such Lender hereunder unless such declaration is subsequently
withdrawn; and
 
(ii)  require that all outstanding LIBOR Loans (in Dollars) made by it be
converted to ABR Loans in which event (A) all such LIBOR Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.17(b) and (B) all payments and prepayments of principal
which would otherwise have been applied to repay the converted LIBOR Loans shall
instead be applied to repay the ABR Loan resulting from the conversion of such
LIBOR Loans.
 
(b)  For purposes of this Section 2.17, a notice to the Borrower by any Lender
pursuant to Section 2.17(a) shall be effective on the date of receipt thereof by
the Borrower.
 

SECTION 2.18.     
Reimbursement of Lenders.

 
(a)  The Borrower shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) by any
prepayment (for any reason, including any refinancing) of any LIBOR if such Loan
is repaid other than on the last day of the applicable Interest Period for such
Loan or (ii) in the event that after the Borrower delivers a notice of borrowing
under Section 2.5 in respect of LIBOR Loans, the applicable Loan is not made on
the first day of the Interest Period specified by the Borrower for any reason
other than (I) a suspension or limitation under Section 2.17 of the right of the
Borrower to select a LIBOR Loan or (II) a breach by such Lender of its
obligations hereunder. In the case of such failure to borrow, such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of (A)
the amount of interest which would have accrued to such Lender on the amount not
borrowed, at a rate of interest equal to the interest rate applicable to such
Loan pursuant to Section 2.10, for the period from the date of such failure to
borrow to the last day of the Interest Period for such Loan which would have
commenced on the date of such failure to borrow, over (B) the amount realized by
such Lender in reemploying the funds not advanced during the period referred to
above. In the case of a payment other than on the last day of the Interest
Period for a Loan, such loss shall be the amount of the excess, if any, of (A)
the amount of interest which would have accrued on the amount so paid at a rate
of interest equal to the interest rate applicable to such Loan pursuant to
Section 2.10, for the period from the date of such payment to the last day of
the then current Interest Period for such Loan, over (B) an amount equal to the
product of (x) the amount of the Loan so paid times (y) the current daily yield
on U.S. Treasury Securities (at such date of determination) with maturities
approximately equal to the remaining Interest Period for such Loan times (z) the
number of days remaining in the Interest Period for such Loan. Each Lender shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error. The Borrower shall pay to the Administrative Agent for
the account of each Lender the amount shown as due on any certificate within
thirty (30) days after its receipt of the same.
 
 
18

--------------------------------------------------------------------------------


 
(b)  In the event the Borrower fails to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.14(a), the Borrower on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment. Each Lender shall deliver to the Borrower
and the Administrative Agent from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Lender, which certificates shall be
conclusive absent manifest error.
 

SECTION 2.19.     
Pro Rata Treatment.

 
Except as permitted under Sections 2.15, 2.16(c), 2.16(f), 2.17, 2.18 and
4.1(e), each Borrowing under the Commitments and each reduction of the Total
Commitment shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amount of their Loans)
and each payment or prepayment of principal of any Borrowing and each payment of
interest on the Loans shall be allocated pro rata in accordance with the
respective principal amount of the Loans then held by the Lenders. Each Lender
agrees that in computing such Lender’s portion of any Borrowing under the
Commitments to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing computed in
accordance with Section 2.1, to the next higher or lower whole Dollar amount.
 

SECTION 2.20.     
Right of Setoff.

 
If any Event of Default shall have occurred and be continuing and any Lender
shall have requested the Administrative Agent to declare the Loans immediately
due and payable pursuant to Article 7, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any other indebtedness
at any time owing by such Lender to, or for the credit or the account of, the
Borrower, against any of and all the Obligations now or hereafter existing under
this Agreement and the Loans, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such Loans and although such
Obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application made by such Lender, but the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Lender under this Section 2.20 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have and are subject to the provisions of Section 8.2.
 
 
19

--------------------------------------------------------------------------------


 

SECTION 2.21.     
Manner of Payments.

 
All payments by the Borrower hereunder shall be made in immediately available
funds, without setoffs, deductions or counterclaims, at the Funding Office no
later than 4:30 p.m., New York City time, on the date on which such payment
shall be due. Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to, but excluding, the date on which such Loan
is paid or refinanced with a Loan of a different Interest Rate Type. All
interest and principal payments in respect of any Loan and all other payments
shall be made in Dollars.
 

SECTION 2.22.     
Withholding Taxes.

 
(a)  Prior to the date of the initial Loans hereunder, and from time to time
thereafter if requested by the Borrower or the Administrative Agent or required
because, as a result of a change in Applicable Law or a change in circumstances
or otherwise, a previously delivered form or statement becomes incomplete or
incorrect in any material respect, each Lender organized under the laws of a
jurisdiction outside the United States shall, to the extent it may lawfully do
so, provide, if applicable, the Administrative Agent and the Borrower with
complete, accurate and duly executed forms or other statements prescribed by a
Governmental Authority certifying such Lender’s exemption, if any, from, or
entitlement to a reduced rate, if any, of, withholding taxes (including backup
withholding taxes) with respect to all payments to be made to such Lender
hereunder.
 
(b)  The Borrower and the Administrative Agent shall be entitled to deduct and
withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments hereunder, if and to the extent
that the Borrower or the Administrative Agent in good faith determines that such
deduction or withholding is required by Applicable Law, including, without
limitation, any applicable treaty. In the event the Borrower or the
Administrative Agent shall so determine that deduction or withholding of taxes
is required, it shall advise the affected Lender as to the basis of such
determination prior to actually deducting and withholding such taxes. In the
event the Borrower or the Administrative Agent shall so deduct or withhold taxes
from amounts payable hereunder, it (i) shall pay to or deposit with the
appropriate taxing authority in a timely manner the full amount of taxes it has
deducted or withheld; (ii) shall provide evidence of payment of such taxes to,
or the deposit thereof with, the appropriate taxing authority and a statement
setting forth the amount of taxes deducted or withheld, the applicable rate, and
any other information or documentation reasonably requested by the Lenders from
whom the taxes were deducted or withheld; and (iii) shall forward to such
Lenders any receipt for such payment or deposit of the deducted or withheld
taxes as may be issued from time to time by the appropriate taxing authority.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments hereunder are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, in the case of extensions of credit made
under the Commitments, the Borrower or the Administrative Agent may withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Lender.
 
(c)   Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, it shall be the Person to deduct and withhold taxes, and
to the extent required by law it shall deduct and withhold taxes, on amounts
that such Lender may remit to any other Person(s) by reason of any undisclosed
transfer or assignment of an interest in this Agreement to such other Person(s)
pursuant to paragraph (g) of Section 10.3 and (ii) to indemnify the Borrower and
the Administrative Agent and any of their officers, directors, agents, or
employees against, and to hold them harmless from, any tax, interest, additions
to tax, penalties, reasonable counsel and accountants’ fees, disbursements or
payments arising from the assertion by any appropriate taxing authority of any
claim against them relating to a failure to withhold taxes as required by
Applicable Law with respect to amounts described in clause (i) of this paragraph
(c).
 
 
20

--------------------------------------------------------------------------------


 
(d)  Each assignee of a Lender’s interest in this Agreement in conformity with
Section 10.3 shall be bound by this Section 2.22, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.22.
 
(e)  In the event that any (a) withholding taxes imposed by any jurisdiction
outside the United States shall become payable for any reason or (b) United
States withholding taxes shall become payable as a result of any change in any
statute, treaty, ruling, determination or regulation occurring after the Initial
Date (as defined below), in respect of any sum payable hereunder or under any
other Fundamental Document to any Lender or the Administrative Agent (i) the sum
payable by the Borrower shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.22) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower, the Lender or the
Administrative Agent (as the case may be) shall make such deductions and (iii)
the Borrower, the Lender or the Administrative Agent (as the case may be) shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with Applicable Law. For purposes of this Section 2.22,
the term “Initial Date” shall mean (i) in the case of the Administrative Agent,
the date hereof, (ii) in the case of each Lender as of the date hereof, the date
hereof and (iii) in the case of any other Lender, the effective date of the
Assignment and Acceptance pursuant to which it became a Lender.
 

SECTION 2.23.     
Certain Pricing Adjustments.

 
The Commitment Fee, the applicable LIBOR Spread and the applicable FFR Spread in
effect from time to time shall be determined in accordance with the following
tables:
 
(i) From the Closing Date through and including December 14, 2006,
 
S&P/Moody’s Rating
Equivalent of the Borrower’s
senior unsecured
long-term debt
Commitment Fee
(in Basis Points)
Applicable
LIBOR Spread 
(in Basis Points)
Applicable
FFR Spread 
(in Basis Points)
       
BBB/Baa2 or better
12.0
60.0
60.0
BBB-/Baa3
15.0
87.5
87.5
BB+/Ba1 or worse
20.0
125.0
125.0



 
(ii) Thereafter,
 
S&P/Moody’s Rating
Equivalent of the Borrower’s
senior unsecured
long-term debt
Commitment Fee
(in Basis Points)
Applicable
LIBOR Spread 
(in Basis Points)
Applicable
FFR Spread 
(in Basis Points)
       
BBB/Baa2 or better
12.0
75.0
75.0
BBB-/Baa3
17.5
100.0
100.0
BB+/Ba1 or worse
22.5
150.0
150.0



 
21

--------------------------------------------------------------------------------


 
In the event the S&P and Moody’s ratings on the Borrower’s senior non-credit
enhanced unsecured long-term debt are not equivalent to each other, the higher
rating of S&P and Moody’s will determine the Commitment Fee, the applicable
LIBOR Spread and the applicable FFR Spread, unless the ratings are more than one
level apart, in which case the rating one level below the higher rating of S&P
or Moody’s will be determinative. In the event that (a) the Borrower’s senior
non-credit enhanced unsecured long-term debt is not rated by both of S&P or
Moody’s (for any reason, including if S&P or Moody’s shall cease to be in the
business of rating corporate debt obligations) or (b) if the rating system of
either of S&P or Moody’s shall change, then an amendment shall be negotiated in
good faith (and shall be effective only upon approval by the Borrower and the
Majority Lenders) to the references to specific ratings in the table above to
reflect such changed rating system or the unavailability of ratings from such
rating agency (including an amendment to provide for the substitution of an
equivalent or successor ratings agency). In the event that the Borrower’s senior
non-credit enhanced unsecured long-term debt is not rated by either of S&P and
Moody’s, then the Commitment Fee, the applicable LIBOR Spread and the applicable
FFR Spread shall be deemed to be calculated as if the lowest rating category set
forth above applied until such time as an amendment to the table above shall be
agreed to. Any increase in the Commitment Fee, the applicable LIBOR Spread or
the applicable FFR Spread determined in accordance with the foregoing table
shall become effective on the date of announcement or publication by the
Borrower or the applicable rating agency of a reduction in such rating or, in
the absence of such announcement or publication, on the effective date of such
decreased rating, or on the date of any request by the Borrower to the
applicable rating agency not to rate its senior non-credit enhanced unsecured
long-term debt or on the date any of such rating agencies announces it shall no
longer rate the Borrower’s senior non-credit enhanced unsecured long-term debt.
Any decrease in the Commitment Fee, the applicable LIBOR Spread or the
applicable FFR Spread shall be effective on the date of announcement or
publication by any of such rating agencies of an increase in rating or in the
absence of announcement or publication on the effective date of such increase in
rating.
 
3.  REPRESENTATIONS AND WARRANTIES OF BORROWER
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrower makes the following representations and
warranties to the Administrative Agent and the Lenders, all of which shall
survive the execution and delivery of this Agreement and the making of the
Loans:
 

SECTION 3.1.     
Corporate Existence and Power.

 
The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation in all jurisdictions where the nature of their
properties or business so requires it and where a failure to be in good standing
as a foreign corporation would have a Material Adverse Effect. The Borrower has
the corporate power to execute, deliver and perform its obligations under this
Agreement and the other Fundamental Documents and other documents contemplated
hereby and to borrow and obtain other extensions of credit hereunder.
 

SECTION 3.2.     
Corporate Authority and No Violation.

 
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings and making of other extensions of
credit hereunder (a) have been duly authorized by all necessary corporate action
on the part of the Borrower, (b) will not violate any provision of any
Applicable Law applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, or any material Contractual Obligation of the Borrower or any of
its Subsidiaries, (d) will not be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material indenture, agreement, bond, note or instrument and (e) will not result
in the creation or imposition of any Lien upon any property or assets of the
Borrower or any of its Subsidiaries other than pursuant to this Agreement or any
other Fundamental Document.
 
 
22

--------------------------------------------------------------------------------


 

SECTION 3.3.     
Governmental and Other Approval and Consents.

 
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance (including the
borrowings and making of other extensions of credit hereunder) by the Borrower
of this Agreement or the other Fundamental Documents.
 

SECTION 3.4.     
Financial Statements of Borrower.

 
Except for the Disclosed Matters, the (a) audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries as of December 31,
2003 and December 31, 2004, and (b) unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of September 30, 2005, in each
case, together with the related unaudited statements of income, shareholders’
equity and cash flows for the nine-month period then ended fairly present the
financial position of the Borrower and its Consolidated Subsidiaries as at the
dates indicated and the results of operations and cash flows for the periods
indicated in conformity with GAAP subject to normal year-end adjustments in the
case of such quarterly financial statements.
 

SECTION 3.5.     
No Material Adverse Change.

 
Except for the Disclosed Matters, since December 31, 2004 there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Consolidated Subsidiaries taken
as a whole.
 

SECTION 3.6.     
Copyrights, Patents and Other Rights.

 
Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 

SECTION 3.7.     
Title to Properties.

 
Each of the Borrower and its Material Subsidiaries will have at the Closing Date
good title or valid leasehold interests to each of the properties and assets
reflected on the balance sheets referred to in Section 3.4 (other than
properties or assets owned by Bishop’s Gate Residential Mortgage Trust), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes, and all such properties and assets will be free and clear of Liens,
except Permitted Encumbrances.
 
 
23

--------------------------------------------------------------------------------


 

SECTION 3.8.     
Litigation.

 
Except for matters arising from or related to the Disclosed Matters, there are
no lawsuits or other proceedings pending (including, but not limited to, matters
relating to environmental liability), or, to the knowledge of the Borrower,
threatened, against or affecting the Borrower or any of its Subsidiaries or any
of their respective properties, by or before any Governmental Authority or
arbitrator, which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority, which default would have a Material Adverse Effect.
 

SECTION 3.9.     
Federal Reserve Regulations.

 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation T,
U or X of the Board.
 

SECTION 3.10.     
Investment Company Act, Public Utility Company Act.

 
The Borrower is not, and will not during the term of this Agreement be, (x) an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended or (y) subject to regulation under the Public Utility Holding Company
Act of 1935 or the Federal Power Act.
 

SECTION 3.11.     
Enforceability.

 
This Agreement and the other Fundamental Documents when executed will constitute
legal, valid and enforceable obligations (as applicable) of the Borrower
(subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity).
 

SECTION 3.12.     
Taxes.

 
The Borrower and each of its Subsidiaries have filed or caused to be filed all
federal, provincial, state and local tax returns which are required to be filed,
and have paid or have caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except (a) as permitted by Section 5.4 or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 

SECTION 3.13.     
Compliance with ERISA.

 
Each of the Borrower and its Subsidiaries is in compliance in all material
respects with the provisions of ERISA and the Code applicable to Plans, and the
regulations and published interpretations thereunder, if any, which are
applicable to it and the applicable laws, rules and regulations of any
jurisdiction applicable to Plans. Neither the Borrower nor any of its
Subsidiaries has, with respect to any Plan, engaged in a prohibited transaction
which would subject it to a material tax or penalty on prohibited transactions
imposed by ERISA or Section 4975 of the Code. No liability to the PBGC that is
material to the Borrower and its Subsidiaries taken as a whole has been, or to
the Borrower’s best knowledge is reasonably expected to be, incurred with
respect to the Plans and there has been no Reportable Event and no other event
or condition that presents a material risk of termination of a Plan by the PBGC.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. As of the Closing Date, neither the Borrower nor any of its
Subsidiaries contributes to a Multiemployer Plan, and has not incurred any
liability that would be material to the Borrower and its Subsidiaries taken as a
whole on account of a partial or complete withdrawal (as defined in Sections
4203 and 4205 of ERISA, respectively) with respect to any Multiemployer Plan.
 
 
24

--------------------------------------------------------------------------------


 

SECTION 3.14.     
Disclosure.

 
As of the Closing Date, this Agreement did not contain any untrue statement of a
material fact or omit to state a material fact, under the circumstances under
which it was made, necessary in order to make the statements contained herein
not misleading. Except for the Disclosed Matters, at the Closing Date, there is
no fact known to the Borrower which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 

SECTION 3.15.     
Environmental Liabilities.

 
Except with respect to any matters, that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
4.  CONDITIONS OF LENDING
 

SECTION 4.1.     
Conditions Precedent to Effectiveness.

 
The effectiveness of this Agreement is subject to the following conditions
precedent:
 
(a)  Loan Documents. The Administrative Agent shall have received this Agreement
and each of the other Fundamental Documents, each executed and delivered by a
duly authorized officer of the Borrower.
 
(b)  Corporate Documents for the Borrower. The Administrative Agent shall have
received, with copies for each of the Lenders, a certificate of the Secretary or
Assistant Secretary of the Borrower dated the date hereof and certifying (A)
that attached thereto is a true and complete copy of its certificate of
incorporation and by-laws as in effect on the date of such certification; (B)
that attached thereto is a true and complete copy of resolutions adopted by its
Board of Directors authorizing the borrowings and other extensions of credit
hereunder and the execution, delivery and performance in accordance with their
respective terms of this Agreement and any other documents required or
contemplated hereunder; and (C) as to the incumbency and specimen signature of
each of its officers executing this Agreement or any other document delivered by
it in connection herewith (such certificate to contain a certification by
another of its officers as to the incumbency and signature of the officer
signing the certificate referred to in this paragraph (b)).
 
(c)  Financial Statements. The Lenders shall have received the (i) audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of and for the fiscal years ended December 31, 2003 and December
31, 2004 (as modified and updated by the Disclosed Matters) and (ii) unaudited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries for the nine-month period ended September 30, 2005 (as modified and
updated by the Disclosed Matters).
 
(d)  Opinions of Counsel. The Administrative Agent shall have received the
favorable written opinions, dated as of the date hereof and addressed to the
Administrative Agent and the Lenders, of (i) internal counsel of PHH Corporation
and (ii) Thacher Proffitt & Wood LLP, substantially in the form of Exhibits A-1
and A-2 hereto respectively.
 
 
25

--------------------------------------------------------------------------------


 
(e)  No Material Adverse Change. The Administrative Agent shall be satisfied
that, except for the Disclosed Matters, no material adverse change shall have
occurred with respect to the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Consolidated Subsidiaries, taken
as a whole, since December 31, 2004.
 
(f)  Payment of Fees. The Administrative Agent shall be satisfied that all
amounts payable to the Joint Lead Arrangers, the Administrative Agent and the
other Lenders pursuant hereto or with regard to the transactions contemplated
hereby have been or are simultaneously being paid.
 
(g)  Closing Date Payments. The Borrower and the Lenders shall have made such
payments among themselves on the Closing Date as directed by the Administrative
Agent with the result that, after giving effect thereto, the outstanding Loans,
if any, shall be held by the Lenders pro rata in accordance with their
respective Commitments.
 
(h)  Litigation. Except for matters arising from or related to the Disclosed
Matters, no litigation shall be pending or, to the Borrower’s knowledge,
threatened which would be likely to have a Material Adverse Effect, or which
could reasonably be expected to materially adversely affect the ability of the
Borrower to fulfill its obligations hereunder or to otherwise materially impair
the interests of the Lenders.
 
(i)  Officer’s Certificate. The Administrative Agent shall have received a
certificate of the chief executive officer or chief financial officer or chief
accounting officer of the Borrower certifying, as of the Closing Date,
compliance with the conditions set forth in paragraphs (b) and (c) of Section
4.2.
 

SECTION 4.2.     
Conditions Precedent to Each Loan. The obligation of the Lenders to make each
Loan, including the initial Loan hereunder, is subject to the following
conditions precedent:

 
(a)  Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing as required by Article 2 hereof.


(b)  Representations and Warranties. The representations and warranties set
forth in Article 3 (other than those set forth in Section 3.5 for the initial
Borrowing, so long as such initial Borrowing takes place within 45 days of the
Closing Date) and in the other Fundamental Documents shall be true and correct
in all material respects on and as of the date of each Borrowing hereunder
(except to the extent that such representations and warranties expressly relate
to an earlier date) with the same effect as if made on and as of such date;
provided that this condition shall not apply to a Borrowing which is solely
refinancing outstanding Loans and which, after giving effect thereto, has not
increased the aggregate amount of outstanding Loans.
 
(c)  No Event of Default. On the date of each Borrowing, the Borrower shall be
in material compliance with all of the terms and provisions set forth herein to
be observed or performed and no Event of Default or Default shall have occurred
and be continuing on such date or after giving effect to the Borrowing to be
made on such date; provided that this condition shall not apply to a Borrowing
which is solely refinancing outstanding Loans and which, after giving effect
thereto, has not increased the aggregate amount of outstanding Loans.
 
Each Borrowing shall be deemed to be a representation and warranty by the
Borrower on the date of such Borrowing as to the matters specified in paragraphs
(b) and (c) of this Section.
 
 
26

--------------------------------------------------------------------------------


 
5.  AFFIRMATIVE COVENANTS
 
For so long as the Commitments shall be in effect or any amount shall remain
outstanding or unpaid under this Agreement, the Borrower agrees that, unless the
Required Lenders shall otherwise consent in writing, it will, and will cause
each of its Subsidiaries to:
 

SECTION 5.1.     
Financial Statements, Reports, etc.

 
Deliver to each Lender:
 
(a)  As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, (i) either (A) consolidated statements of
income (or operations) and consolidated statements of cash flows and changes in
stockholders’ equity of the Borrower and its Consolidated Subsidiaries for such
year and the related consolidated balance sheets as at the end of such year, or
(B) the Form 10-K filed by the Borrower with the Securities and Exchange
Commission and (ii) if not included in such Form 10-K, an opinion of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present the
consolidated financial position and results of operations of the Borrower and
its Consolidated Subsidiaries as at the end of, and for, such fiscal year and
that such financial statements were prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods;
 
(b)  As soon as is practicable, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year (other than the
fiscal quarter ending June 20, 2006), either (i) the Form 10-Q filed by the
Borrower with the Securities and Exchange Commission or (ii) the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of such fiscal quarter, and the related unaudited statements of
income and cash flows for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as of the end of the preceding fiscal year, and for the
corresponding period in the preceding fiscal year, in each case, together with a
certificate (substantially in the form of Exhibit C) signed by the chief
financial officer, the chief accounting officer or a vice president responsible
for financial administration of the Borrower to the effect that such financial
statements, while not examined by independent public accountants, reflect, in
his opinion and in the opinion of the Borrower, all adjustments necessary to
present fairly the financial position of the Borrower and its Consolidated
Subsidiaries, as the case may be, as at the end of the fiscal quarter and the
results of their operations for the quarter then ended in conformity with GAAP
consistently applied, subject only to year-end and audit adjustments and to the
absence of footnote disclosure;
 
(c)  Together with the delivery of the statements referred to in paragraphs (a)
and (b) of this Section 5.1, a certificate of the chief financial officer, chief
accounting officer or a vice president responsible for financial administration
of the Borrower, substantially in the form of Exhibit C hereto (i) stating
whether or not the signer has knowledge of any Default or Event of Default and,
if so, specifying each such Default or Event of Default of which the signer has
knowledge and the nature thereof and (ii) demonstrating in reasonable detail
compliance with the provisions of Sections 6.6 and 6.7;


(d)  As soon as is practicable, but in any event no later than September 30,
2006, the financial statements described in Sections 5.1(a) and 5.1(b) for the
fiscal periods of the Borrower ended December 31, 2005, March 31, 2006 and June
30, 2006;
 
(e)  Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto;
 
 
27

--------------------------------------------------------------------------------


 
(f)  Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, prompt notice thereof and such other information as may
be reasonably available to it (without waiver of any applicable evidentiary
privilege) to enable the Lenders to evaluate such matters, and


(g)  Promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
 

SECTION 5.2.     
Corporate Existence; Compliance with Statutes.

 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by any Governmental Authority, and all state and provincial laws and
regulations of similar import; provided that mergers, dissolutions and
liquidations permitted under Section 6.3 shall be permitted.
 

SECTION 5.3.     
Insurance.

 
Maintain with good and reputable insurers insurance in such amounts and against
such risks as are customarily insured against by companies in similar
businesses; provided however, that (a) workmen’s compensation insurance or
similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent as such insurance is usually carried
by companies of established reputation and comparable size.
 

SECTION 5.4.     
Taxes and Charges.

 
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set aside on its books reserves (the presentation of which
is segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary by the Borrower in accordance with GAAP; and
provided, further, that the Borrower will pay all such taxes, assessments,
levies or other governmental charges forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor
(unless the same is fully bonded or otherwise effectively stayed).
 
 
28

--------------------------------------------------------------------------------


 
 

SECTION 5.5.     
ERISA Compliance and Reports.

 
Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933, as amended) of the Borrower knows that (i) any
Reportable Event with respect to any Plan has occurred, a statement of the chief
financial officer of the Borrower, setting forth details as to such Reportable
Event and the action which it proposes to take with respect thereto, together
with a copy of the notice, if any, required to be filed by the Borrower or any
of its Subsidiaries of such Reportable Event with the PBGC or (ii) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard or an extension of any amortization period under Section 412 of
the Code with respect to a Plan, a Plan has been or is proposed to be terminated
in a “distress termination” (as defined in Section 4041(c) of ERISA),
proceedings have been instituted to terminate a Plan or a Multiemployer Plan, a
proceeding has been instituted to collect a delinquent contribution to a Plan or
a Multiemployer Plan, or either the Borrower or any of its Subsidiaries will
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062, 4063
or 4064 of ERISA or the withdrawal or partial withdrawal from a Multiemployer
Plan under Section 4201 or 4204 of ERISA, a statement of the chief financial
officer of the Borrower, setting forth details as to such event and the action
it proposes to take with respect thereto, (b) promptly upon the reasonable
request of the Administrative Agent, copies of each annual and other report with
respect to each Plan and (c) promptly after receipt thereof, a copy of any
notice the Borrower or any of its Subsidiaries may receive from the PBGC
relating to the PBGC’s intention to terminate any Plan or to appoint a trustee
to administer any Plan; provided that the Borrower shall not be required to
notify the Administrative Agent of the occurrence of any of the events set forth
in the preceding clauses (a) and (c) unless such event, individually or in the
aggregate, could reasonably be expected to result in a material liability to the
Borrower and its Subsidiaries taken as a whole. The Administrative Agent shall
provide any information delivered to it under this Section 5.5 to any Lender
upon such Lender’s request.
 

SECTION 5.6.     
Maintenance of and Access to Books and Records; Examinations.

 
Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and provide the
Agents and their representatives reasonable access to all such books and records
and to any of their properties or assets during regular business hours (provided
that reasonable access to such books and records and to any of the Borrower’s
properties or assets shall be made available to the Lenders if an Event of
Default has occurred and is continuing), in order that any Agents may make such
audits and examinations and make abstracts from such books, accounts and records
and may discuss the affairs, finances and accounts with, and be advised as to
the same by, officers and independent accountants, all as any Agent may deem
appropriate for the purpose of verifying the various reports delivered pursuant
to this Agreement or for otherwise ascertaining compliance with this Agreement.
 

SECTION 5.7.     
Maintenance of Properties.

 
Keep its properties which are material to its business in good repair, working
order and condition consistent with companies of established reputation and
comparable size.
 
6.  NEGATIVE COVENANTS
 
For so long as the Commitments shall be in effect or any amount shall remain
outstanding or unpaid under this Agreement, unless the Required Lenders shall
otherwise consent in writing, the Borrower agrees that it will not, nor will it
permit any of its Subsidiaries to, directly or indirectly:
 

SECTION 6.1.     
Limitation on Material Subsidiary Indebtedness.

 
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
which principally transacts business in the United States, except:
 
 
29

--------------------------------------------------------------------------------


 
(a)  Indebtedness in existence on the date hereof, or required to be incurred
pursuant to a contractual obligation in existence on the date hereof, which in
either case (to the extent not otherwise permitted by paragraphs (b)-(i) of this
Section 6.1), is listed on Schedule 6.1 hereto, but not any extensions or
renewals thereof, unless effected on substantially the same terms or on terms
not more adverse to the Lenders;
 
(b)  purchase money Indebtedness (including Capital Leases) to the extent
permitted under Section 6.4(b);
 
(c)  Indebtedness owing by any Material Subsidiary to the Borrower or any other
Subsidiary;
 
(d)  Indebtedness of any Material Subsidiary of the Borrower issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to,
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$150,000,000;
 
(e)  any renewal, extension or modification of Indebtedness under paragraph (d)
above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not more
adverse to the Lenders and (ii) the principal amount of such Indebtedness is not
increased;
 
(f)  other Indebtedness of any Material Subsidiary in an aggregate principal
amount which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (d) and (e) above, does not exceed
$150,000,000;
 
(g)  Indebtedness of Special Purpose Vehicle Subsidiaries incurred to finance
investment in lease agreements and vehicles by such Subsidiaries, so long as the
lender (and any other party) in respect of such Indebtedness has recourse, if
any, solely to the assets of such Special Purpose Vehicle Subsidiary;
 
(h)  Indebtedness of any Asset Securitization Subsidiary incurred solely to
finance asset securitization transactions as long as (i) such Indebtedness is
unsecured or is secured solely as permitted by Section 6.4(n), and (ii) the
lender (and any other party) in respect of such Indebtedness has recourse (other
than customary limited recourse based on misrepresentations or failure of such
assets to meet customary eligibility criteria), if any, solely to the assets
securitized in the applicable asset securitization transaction and, if such
Asset Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary;
 
(i)  Indebtedness (other than Indebtedness of Asset Securitization Subsidiaries
incurred to finance asset securitization transactions permitted by this
Agreement) consisting of the obligation to repurchase mortgages and related
assets or secured by mortgages and related assets in connection with other
mortgage warehouse financing arrangements, if the aggregate principal amount of
all such Indebtedness does not exceed $1,150,000,000;
 
(j)  Indebtedness incurred under the PHH Home Loans Credit Agreement, in an
aggregate principal amount not to exceed $300,000,000; and
 
 
30

--------------------------------------------------------------------------------


 
(k)  Indebtedness of any Subsidiary incurred under the Existing PHH Credit
Agreements.
 

SECTION 6.2.     
Limitation on Transactions with Affiliates.

 
Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Borrower or a wholly-owned Subsidiary of the Borrower)
unless such transaction is (a) otherwise permitted under this Agreement and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.
 

SECTION 6.3.     
Consolidation, Merger, Sale of Assets.

 
(a) Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) in which the surviving entity becomes
a Material Subsidiary of the Borrower immediately upon the effectiveness of such
merger, consolidation, dissolution or liquidation or (iii) in connection with a
transaction permitted by Section 6.3(b); provided that immediately prior to and
on a Pro Forma Basis after giving effect to such transaction no Default or Event
of Default has occurred or is continuing.
 
(b) Sell or otherwise dispose of (i) all or substantially all of the assets of
the Borrower and its Subsidiaries, taken as a whole or (ii) all or substantially
all of the assets of PHH Mortgage Corporation and its Subsidiaries, taken as a
whole; provided that it is understood for purposes of clarity that this Section
6.3(b) shall not prohibit or limit in any respect transactions in the ordinary
course of business of the Borrower or any of its Subsidiaries (including but not
limited to asset securitization transactions or similar transactions entered
into in the ordinary course of business).



SECTION 6.4.     
Limitations on Liens.

 
Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries which principally transact business in the United States, except:
 
(a)  deposits under worker’s compensation, unemployment insurance and social
security laws or to secure statutory obligations or surety or appeal bonds or
performance or other similar bonds in the ordinary course of business, or
statutory Liens of landlords, carriers, warehousemen, mechanics and materialmen
and other similar Liens, in respect of liabilities which are not yet due or
which are being contested in good faith, Liens for taxes not yet due and
payable, and Liens for taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);
 
(b)  purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
 
 
31

--------------------------------------------------------------------------------


 
(c)  Liens upon real and/or personal property, which property was acquired after
the Closing Date (by purchase, construction or otherwise) by the Borrower or any
of its Material Subsidiaries, each of which Liens existed on such property
before the time of its acquisition and was not created in anticipation thereof;
provided that no such Lien shall extend to or cover any property of the Borrower
or such Material Subsidiary other than the respective property so acquired and
improvements thereon;
 
(d)  Liens arising out of attachments, judgments or awards as to which an appeal
or other appropriate proceedings for contest or review are promptly commenced
(and as to which foreclosure and other enforcement proceedings (i) shall not
have been commenced (unless fully bonded or otherwise effectively stayed) or
(ii) in any event shall be promptly fully bonded or otherwise effectively
stayed);
 
(e)  Liens created under any Fundamental Document as contemplated by this
Agreement;
 
(f)  Liens securing Indebtedness of any Material Subsidiary to the Borrower;
 
(g)  Liens covering only the property or assets of any Special Purpose Vehicle
Subsidiary and securing only such Indebtedness of such Special Purpose Vehicle
Subsidiary as is permitted under Section 6.1(g) hereof;
 
(h)  other Liens incidental to the conduct of its business or the ownership of
its property and other assets, which do not secure any Indebtedness and did not
otherwise arise in connection with the borrowing of money or the obtaining of
advances or credit and which do not, in the aggregate, materially detract from
the value of its property or other assets or materially impair the use thereof
in the operation of its business;
 
(i)  to the extent not otherwise permitted by this Section 6.4, Liens existing
on the Closing Date listed on Schedule 6.4 hereto and any extensions or renewals
thereof;
 
(j)  Liens securing indebtedness in respect of one or more asset securitization
transactions, which indebtedness is not reported on a consolidated balance sheet
of the Borrower and its Subsidiaries, covering only the assets securitized in
the asset securitization transaction financed by such indebtedness and the
capital stock of any special purpose vehicle the sole purpose of which is to
effectuate such asset securitization transaction;
 
(k)  other Liens securing obligations having an aggregate principal amount not
to exceed $150,000,000;
 
(l)  Liens securing Indebtedness permitted by Section 6.1(j);
 
(m)  Liens on cash of Atrium Insurance Corporation in connection with its
reinsurance business;
 
(n)  Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary; and
 
(o)  Liens on mortgages and related assets securing obligations to the extent
such obligations are permitted by Section 6.1(i).
 
 
32

--------------------------------------------------------------------------------


 

SECTION 6.5.     
Sale and Leaseback.

 
Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) the LEAF Trust Transaction;
and (b) without limiting the foregoing clause (a), any sale-leaseback
transaction entered into in connection with an asset securitization transaction
the indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(k) or 6.4(n).
 

SECTION 6.6.     
Consolidated Net Worth.

 
Permit Consolidated Net Worth on the last day of any fiscal quarter to be less
than the sum of (i) $1,000,000,000 plus (ii) 25% of Consolidated Net Income, if
positive, for each fiscal quarter ended after December 31, 2004.
 

SECTION 6.7.     
Ratio of Indebtedness To Tangible Net Worth.

 
Permit, at any time, the ratio of Indebtedness of the Borrower and its
Subsidiaries to Tangible Net Worth to exceed 10.0 to 1.0.
 

SECTION 6.8.     
Accounting Practices.

 
Establish a fiscal year ending on other than December 31, or modify or change
accounting treatments or reporting practices except as otherwise required or
permitted by GAAP.
 

SECTION 6.9.     
Restrictions Affecting Subsidiaries.

 
Enter into, or suffer to exist, any Contractual Obligation with any Person,
which prohibits or limits the ability of any Material Subsidiary (other than
Special Purpose Vehicle Subsidiaries and Asset Securitization Subsidiaries) to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any other Subsidiary, (b) make loans or advances to the Borrower
or any other Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any other Subsidiary; provided, however, that this Section 6.9 shall
not apply to (A) any tangible net worth requirements and/or restrictions
applicable to PHH Home Loans, LLC, pursuant to the PHH Home Loans Credit
Agreement or (B) any restrictions imposed by Applicable Law, including, without
limitation, any Applicable Law restricting payment of dividends or other
distributions by Atrium Insurance Corporation.
 
7.  EVENTS OF DEFAULT
 
In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
 
(a)  any representation or warranty made or deemed made by the Borrower in this
Agreement or any other Fundamental Document or in connection with this Agreement
or the Borrowings (or other extensions of credit) hereunder, or any statement or
representation made in any report, financial statement, certificate or other
document furnished by or on behalf of the Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender under or in connection with this
Agreement, shall prove to have been false or misleading in any material respect
when made or delivered;
 
 
33

--------------------------------------------------------------------------------


 
(b)  default shall be made in the payment of any principal of or interest on any
Loan or of any fees or other amounts payable by the Borrower hereunder, when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise, and
in the case of payments of interest, such default shall continue unremedied for
five Business Days, and in the case of payments other than of any principal
amount of or interest on any Loan, such default shall continue unremedied for
five Business Days after receipt by the Borrower of an invoice therefor;
 
(c)  default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.1(c) (with respect to notice of
Default or Events of Default) or Article 6;
 
(d)  default shall be made by the Borrower in the due observance or performance
of any other covenant, condition or agreement to be observed or performed
pursuant to the terms of this Agreement or any other Fundamental Document and
such default shall continue unremedied for thirty (30) days after the Borrower
obtains knowledge of such occurrence;
 
(e)  (i) default in payment shall be made with respect to any Indebtedness or
Interest Rate Protection Agreements of the Borrower or any of its Subsidiaries
(other than Securitization Indebtedness) where the amount or amounts of such
Indebtedness exceeds $25,000,000 (or its equivalent thereof in any other
currency) in the aggregate; or (ii) default in payment or performance shall be
made with respect to any Indebtedness or Interest Rate Protection Agreements of
the Borrower or any of its Subsidiaries (other than Securitization Indebtedness)
where the amount or amounts of such Indebtedness or Interest Rate Protection
Agreements exceeds $25,000,000 (or its equivalent thereof in any other currency)
in the aggregate, if the effect of such default is to result in the acceleration
of the maturity of such Indebtedness or Interest Rate Protection Agreement; or
(iii) any other circumstance shall arise (other than the mere passage of time)
by reason of which the Borrower or any Subsidiary of the Borrower is required to
redeem or repurchase, or offer to holders the opportunity to have redeemed or
repurchased, any such Indebtedness or Interest Rate Protection Agreement (other
than Securitization Indebtedness) where the amount or amounts of such
Indebtedness or Interest Rate Protection Agreement exceeds $25,000,000 (or its
equivalent thereof in any other currency) in the aggregate; provided that clause
(iii) shall not apply to secured Indebtedness or Interest Rate Protection
Agreement that becomes due as a result of a voluntary sale of the property or
assets securing such Indebtedness or Interest Rate Protection Agreement or
Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Subsidiaries and provided, further, that clauses (ii) and (iii) shall
not apply to any Indebtedness or Interest Rate Protection Agreement of any
Subsidiary issued and outstanding prior to the date such Subsidiary became a
Subsidiary of the Borrower (other than Indebtedness or Interest Rate Protection
Agreement issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness or Interest Rate Protection Agreement which becomes operative as a
result of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries;
 
(f)  the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or the
Borrower or any Material Subsidiary thereof shall take any action to authorize
any of the foregoing;
 
 
34

--------------------------------------------------------------------------------


 
(g)  any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days;
 
(h)  the occurrence of a Change in Control;
 
(i)  final judgment(s) for the payment of money in excess of $25,000,000 (or its
equivalent thereof in any other currency) shall be rendered against the Borrower
or any of its Subsidiaries which within thirty (30) days from the entry of such
judgment shall not have been discharged or stayed pending appeal or which shall
not have been discharged within thirty (30) days from the entry of a final order
of affirmance on appeal; or
 
(j)  a Reportable Event relating to a failure to meet minimum funding standards
or an inability to pay benefits when due shall have occurred with respect to any
Plan under the control of the Borrower or any of its Subsidiaries and shall not
have been remedied within 45 days after the occurrence of such Reportable Event,
if the occurrence thereof could reasonably be expected to have a Material
Adverse Effect;
 
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding; provided that, in the case of a
payment of principal default pursuant to paragraph (b), the Administrative
Agent, unless it is directed to do so by the Required Lenders, will not take
either or both of such actions for three Business Days. If an Event of Default
specified in paragraph (f) or (g) above shall have occurred, the principal of
and interest on the Loans and all other amounts payable hereunder or thereunder
shall thereupon and concurrently become due and payable without presentment,
demand, protest, notice of acceleration, notice of intent to accelerate or other
notice of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding and the Commitments of the Lenders
shall thereupon forthwith terminate.
 
8.  THE ADMINISTRATIVE AGENT 
 

SECTION 8.1.     
Administration by Administrative Agent.

 
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees as provided for herein. Each of the Lenders hereby irrevocably
authorizes the Administrative Agent, at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Fundamental Documents and any other documents
contemplated by this Agreement as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents.
 
 
35

--------------------------------------------------------------------------------


 

SECTION 8.2.     
Advances and Payments.

 
(a)  On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the applicable Lenders,
the amount of the Loan to be made by it in accordance with this Agreement. Each
of the Lenders hereby authorizes and requests the Administrative Agent to
advance for its account, pursuant to the terms hereof, the amount of the Loan to
be made by it, unless with respect to any Lender, such Lender has theretofore
specifically notified the Administrative Agent that such Lender does not intend
to fund that particular Loan. Each of the Lenders agrees forthwith to reimburse
the Administrative Agent in immediately available funds for the amount so
advanced on its behalf by the Administrative Agent pursuant to the immediately
preceding sentence. If any such reimbursement is not made in immediately
available funds on the same day on which the Administrative Agent shall have
made any such amount available on behalf of any Lender in accordance with this
Section 8.2, such Lender shall pay interest to the Administrative Agent at a
rate per annum equal to the Administrative Agent’s cost of obtaining overnight
funds in the New York Federal Funds Market for the period until such Lender
makes such amount immediately available to the Administrative Agent.
Notwithstanding the preceding sentence, if such reimbursement is not made by the
second Business Day following the day on which the Administrative Agent shall
have made any such amount available on behalf of any Lender or such Lender has
indicated that it does not intend to reimburse the Administrative Agent, the
Borrower shall immediately pay such unreimbursed advance amount (plus any
accrued, but unpaid interest at the rate per annum equal to the interest rate
applicable to such Loan) to the Administrative Agent.
 
(b)  Any amounts received by the Administrative Agent in connection with this
Agreement or the Loans the application of which is not otherwise provided for
shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay accrued but unpaid Commitment Fees, second, to pay
accrued but unpaid interest on the Loans, third, to pay the principal balance
outstanding on the Loans and fourth, to pay other amounts payable to the
Administrative Agent and/or the Lenders. All amounts to be paid to any of the
Lenders by the Administrative Agent shall be credited to the applicable Lenders,
after collection by the Administrative Agent, in immediately available funds
either by wire transfer or deposit in such Lender’s correspondent account with
the Administrative Agent, or as such Lender and the Administrative Agent shall
from time to time agree.
 

SECTION 8.3.     
Sharing of Setoffs and Cash Collateral.

 
Each of the Lenders agrees that if it shall, through the operation of Section
2.20 or the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, including, but not limited to, a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim and received by such Lender under any
applicable bankruptcy, insolvency or other similar law, or otherwise (other than
pursuant to Section 2.16(f)), obtain payment in respect of its Loans as a result
of which the unpaid portion of its Loans is proportionately less than the unpaid
portion of any of the other Lenders (a) it shall promptly purchase at par (and
shall be deemed to have thereupon purchased) from such other Lenders a
participation in the Loans of such other Lenders, so that the aggregate unpaid
principal amount of each of the Lenders’ Loans and its participation in Loans of
the other Lenders shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to the obtaining of such payment was to the principal amount of all
Loans outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro rata.
 
 
36

--------------------------------------------------------------------------------


 

SECTION 8.4.     
Notice to the Lenders.

 
Upon receipt by the Administrative Agent from the Borrower of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent will in
turn immediately inform the other Lenders in writing (which shall include
telegraphic communications) of the nature of such communication or of the Event
of Default, as the case may be.
 

SECTION 8.5.     
Liability of the Administrative Agent.

 
(a)  The Administrative Agent, when acting on behalf of the Lenders may execute
any of its duties under this Agreement by or through its officers, agents, or
employees and neither the Administrative Agent nor its directors, officers,
agents, or employees shall be liable to the Lenders or any of them for any
action taken or omitted to be taken in good faith, or be responsible to the
Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. Neither the Administrative Agent nor its
directors, officers, agents, and employees shall in any event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to instructions received by it from the Required Lenders or in reliance
upon the advice of counsel selected by it. Without limiting the foregoing,
neither the Administrative Agent nor its respective directors, officers,
employees, or agents shall be responsible to any of the Lenders for the due
execution (other than its own), validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any statement, warranty, or
representation made by any other Person in, or for the perfection of any
security interest contemplated by, this Agreement or any related agreement,
document or order or shall be required to ascertain or to make any inquiry
concerning the performance or observance by the Borrower of any of the terms,
conditions, covenants, or agreements of this Agreement or any related agreement
or document.
 
(b)  Neither the Administrative Agent nor its respective directors, officers,
employees, or agents shall have any responsibility to the Borrower on account of
the failure or delay in performance or breach by any of the Lenders or the
Borrower of any of their respective obligations under this Agreement or any
related agreement or document or in connection herewith or therewith.
 
(c)  The Administrative Agent, in its capacity as such hereunder, shall be
entitled to rely on any communication, instrument, or document reasonably
believed by it to be genuine or correct and to have been signed or sent by a
Person or Persons believed by it to be the proper Person or Persons, and it
shall be entitled to rely on advice of legal counsel, independent public
accountants, and other professional advisers and experts selected by it.
 

SECTION 8.6.     
Reimbursement and Indemnification.

 
Each of the Lenders severally and not jointly agrees (i) to reimburse the
Administrative Agent and the Joint Lead Arrangers, in the amount of its
proportionate share, for any reasonable expenses and fees incurred for the
benefit of the Lenders under the Fundamental Documents, including, without
limitation, reasonable counsel fees and compensation of agents and employees
paid for services rendered on behalf of the Lenders, and any other reasonable
expense incurred in connection with the administration or enforcement thereof
not reimbursed by the Borrower or one of its Subsidiaries; and (ii) to indemnify
and hold harmless the Administrative Agent and the Joint Lead Arrangers and any
of their directors, officers, employees, or agents, on demand, in the amount of
its proportionate share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the Fundamental Documents or any action taken or omitted by it or any of them
under the Fundamental Documents to the extent not reimbursed by the Borrower or
one of its Subsidiaries (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification).
 
 
37

--------------------------------------------------------------------------------


 

SECTION 8.7.     
Rights of Administrative Agent.

 
It is understood and agreed that JPMorgan Chase Bank shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower as though it were not the
Administrative Agent on behalf of the Lenders under this Agreement.
 

SECTION 8.8.     
Independent Investigation by Lenders.

 
Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans hereunder based on its own analysis of the
transactions contemplated hereby and of the creditworthiness of the Borrower and
agrees that the Administrative Agent shall not bear responsibility therefor.
 

SECTION 8.9.     
Notice of Transfer.

 
The Administrative Agent may deem and treat any Lender which is a party to this
Agreement as the owners of such Lender’s respective portions of the Loans for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.
 

SECTION 8.10.     
Successor Administrative Agent.

 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent from among the
Lenders, with the consent of the Borrower, which will not be unreasonably
withheld. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
 
38

--------------------------------------------------------------------------------


 

SECTION 8.11.     
Syndication Agents.

 
The Syndication Agents shall not have any duties or responsibility hereunder in
their capacity as such.
 
9.  [RESERVED].

 
10.  MISCELLANEOUS
 

SECTION 10.1.     
Notices.

 
(a) Notices and other communications provided for herein shall be in writing and
shall be delivered or mailed (or in the case of telegraphic communication, if by
telegram, delivered to the telegraph company and, if by telex, telecopy, graphic
scanning or other telegraphic communications equipment of the sending party
hereto, delivered by such equipment) addressed, (i) if to the Administrative
Agent or JPMorgan Chase Bank, N.A. to it at 1111 Fannin, 10th floor, Houston,
Texas 77002 (Telephone: (713) 750-2885; Telecopy: (713) 750-2932), Attention:
Leah Hughes, with a copy to Dakisha Allen, at 1111 Fannin, 10th floor, Houston,
Texas 77002 (Telephone: (713) 750-3541; Telecopy: (713) 750-2932), (ii) if to
the Borrower, to it at 3000 Leadenhall Road, Mount Laurel, New Jersey 08054,
Attention: Assistant Treasurer, with a copy to the General Counsel, or (iii) if
to a Lender, to it at its address set forth on Schedule 1.1 (or in its
Assignment and Acceptance or other agreement pursuant to which it became a
Lender hereunder), or such other address as such party may from time to time
designate by giving written notice to the Borrower and the Administrative Agent.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
fifth Business Day after the date when sent by registered or certified mail,
postage prepaid, return receipt requested, if by mail, or when delivered to the
telegraph company, charges prepaid, if by telegram, or when receipt is
acknowledged, if by any telecopier or telegraphic communications equipment of
the sender, in each case addressed to such party as provided in this Section
10.1 or in accordance with the latest unrevoked written direction from such
party. Information required to be delivered hereunder may also be delivered by
electronic communication pursuant to procedures approved by the Borrower and the
Administrative Agent.
 
(b) Notices and other communication to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
SECTION 10.2.     Survival of Agreement, Representations and Warranties, etc.  
 
All warranties, representations and covenants made by the Borrower herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Administrative Agent and the Lenders and shall survive the making of the
Loans herein contemplated regardless of any investigation made by the
Administrative Agent or the Lenders or on their behalf and shall continue in
full force and effect so long as any amount due or to become due hereunder is
outstanding and unpaid and so long as the Commitments have not been terminated.
All statements in any such certificate or other instrument shall constitute
representations and warranties by the Borrower making any such statement
hereunder.
 
 
39

--------------------------------------------------------------------------------


 

SECTION 10.3.     
Successors and Assigns; Syndications; Loan Sales; Participations.

 
(a)  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided that the Borrower may not assign its respective rights hereunder
without the prior written consent of all the Lenders), and all covenants,
promises and agreements by, or on behalf of, the Borrower which are contained in
this Agreement shall inure to the benefit of the successors and assigns of the
Lenders.
 
(b)  Each of the Lenders may (but only with the prior written consent of the
Administrative Agent and the Borrower, which consents shall not be unreasonably
withheld or delayed) assign to one or more banks or other financial institutions
either (i) all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments
and the same portion of the Loans at the time owing to it) (a “Ratable
Assignment”) or (ii) all or a portion of its rights and obligations under and in
respect of its Commitments under this Agreement and the same portion of the
Loans at the time owing to it; provided that (1) each Ratable Assignment shall
be of a constant, and not a varying, percentage of the assigning Lender’s rights
and obligations under this Agreement, (2) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Lender) shall be in a minimum amount of $5,000,000 unless such assignment is an
assignment of all of the assigning Lender’s rights and obligations under this
Agreement or unless otherwise agreed by the Borrower and the Administrative
Agent and (3) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance and a processing and recordation
fee of $3,500. Upon such execution, delivery, acceptance and recording, and from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be not earlier than five Business Days after the date of
acceptance and recording by the Administrative Agent, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto, but shall continue to be
entitled to the indemnity and expense reimbursement provisions for the period
prior to such Assignment and Acceptance).
 
(c)  Notwithstanding the other provisions of this Section 10.3, each Lender may
at any time without the consent of the Borrower make an assignment of all or any
part of its interests, rights and obligations under this Agreement to any Lender
or Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, any other assignee.
 
(d)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, this
Agreement and any other Fundamental Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Fundamental
Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) such Lender assignor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Fundamental Documents; (iii) such assignee confirms that
it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Sections 5.1(a) and 5.1(b) (or
if none of such financial statements shall have then been delivered, then copies
of the financial statements referred to in Section 3.4) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the assigning Lender, the Administrative
Agent, or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Fundamental Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Agreement and will perform in accordance with
its terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 
 
40

--------------------------------------------------------------------------------


 
(e)  The Administrative Agent, on behalf of the Borrower, shall maintain at its
address at which notices are to be given to it pursuant to Section 10.1, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Fundamental Documents, notwithstanding any notice to the
contrary. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(f)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit B hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower. Upon acceptance by
the Administrative Agent, Schedule 1.1 shall be deemed to be amended to reflect
the information contained in such Assignment and Acceptance.
 
(g)  Each of the Lenders may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other financial
institutions (a “Participant”) in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Loans owing to it); provided that (i) any such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such participant
shall not be granted any voting rights under this Agreement, except with respect
to matters requiring the consent of each of the Lenders hereunder, (iii) any
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iv) the participating banks or other entities
shall be entitled to the cost protection provisions contained in Sections 2.15,
2.16 and 2.18 hereof but a participant shall not be entitled to receive pursuant
to such provisions an amount larger than its share of the amount to which the
Lender granting such participation would have been entitled to receive, and (v)
the Borrower, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
(h)  The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to the Administrative Agent or the Lenders by
or on behalf of the Borrower.
 
(i)  The Borrower consents that any Lender may at any time and from time to time
pledge, or otherwise grant a security interest in, any Loan, including any such
pledge or grant to any Federal Reserve Bank, and this Section shall not apply to
any such pledge or grant; provided that no such pledge or grant shall release a
Lender from any of its obligations hereunder or substitute any such assignee for
such Lender as a party hereto.
 
 
41

--------------------------------------------------------------------------------


 
(j)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue promissory notes evidencing Loans made hereunder to any Lender
requiring promissory notes to facilitate transactions of the type described in
paragraph (i) above.
 

SECTION 10.4.     
Expenses; Documentary Taxes.

 
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Joint Lead Arrangers in connection with the
syndication, preparation, execution, delivery and administration of this
Agreement and the making of the Loans, including but not limited to the
reasonable fees and disbursements of Simpson Thacher & Bartlett LLP, counsel to
the Administrative Agent, as well as all reasonable out-of-pocket expenses
incurred by the Lenders and the Administrative Agent in connection with any
restructuring or workout of this Agreement or in connection with the enforcement
or protection of the rights of the Lenders and the Administrative Agent in
connection with this Agreement or any other Fundamental Document, and with
respect to any action which may be instituted by any Person against any Lender
or the Administrative Agent in respect of the foregoing, or as a result of any
transaction, action or nonaction arising from the foregoing, including but not
limited to the fees and disbursements of any counsel for the Lenders. Such
payments shall be made on the date of execution of this Agreement and thereafter
promptly on demand. The Borrower agrees that it shall indemnify the
Administrative Agent and the Lenders from, and hold them harmless against, any
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement or any other Fundamental
Document. The obligations of the Borrower and each Subsidiary under this Section
shall be joint and several obligations and shall survive the termination of this
Agreement and/or the payment of the Loans for two years.
 

SECTION 10.5.     
Indemnity.

 
Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Agents, the Joint Lead Arrangers and the Lenders and their
respective directors, officers, employees and agents (each, an “Indemnified
Party”) from and against any and all expenses (including reasonable fees and
disbursements of counsel), losses, claims, damages and liabilities arising out
of any claim, litigation, investigation or proceeding (regardless of whether any
such Indemnified Party is a party thereto) in any way relating to the
transactions contemplated hereby, but excluding therefrom all expenses, losses,
claims, damages, and liabilities to the extent arising out of or resulting from
the gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, provided that the Borrower shall not be liable for the fees and
expenses of more than one separate firm for all such Indemnified Parties (unless
there shall exist an actual conflict of interest among such Persons, and in such
case, not more than two separate firms) in connection with any one such action
or any separate but substantially similar or related actions in the same
jurisdiction, nor shall the Borrower be liable for any settlement of any
proceeding effected without the Borrower’s written consent, and provided,
further, that this Section 10.5 shall not be construed to expand the scope of
the reimbursement obligations specified in Section 10.4. The obligations of the
Borrower under this Section 10.5 shall be joint and several obligations and
shall survive the termination of this Agreement and/or payment of the Loans.
 
 
42

--------------------------------------------------------------------------------


 

SECTION 10.6.     
CHOICE OF LAW.

 
THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK AND
SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAWS OF THE UNITED STATES.
 

SECTION 10.7.     
No Waiver.

 
No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
 
SECTION 10.8.     Extension of Maturity.
 
Except as otherwise specifically provided in Article 7, should any payment of
principal of or interest on the Loans made hereunder or any other amount due
hereunder become due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day and, in
the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.
 

SECTION 10.9.     
Amendments, etc.

 
Except as set forth in Section 10.9(b), no modification, amendment or waiver of
any provision of this Agreement or any other Fundamental Document, and no
consent to any departure by the Borrower herefrom or therefrom, shall in any
event be effective unless the same shall be in writing and signed or consented
to in writing by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given;
provided that no such modification or amendment shall without the written
consent of each Lender affected thereby (x) increase or extend the expiration
date of the Commitment of a Lender or postpone or waive any scheduled reduction
in the Commitments, (y) alter the stated maturity or principal amount of any
installment of any Loan, or decrease the rate of interest payable thereon, or
the rate at which the Commitments Fees are paid or (z) waive a default under
Section 7(b) with respect to a scheduled principal installment of any Loan or
scheduled payment of interest or fees; provided further, that no such
modification or amendment shall without the written consent of all of the
Lenders (i) amend or modify any provision of this Agreement which provides for
the unanimous consent or approval of the Lenders or (ii) amend this Section 10.9
(except as provided in Section 10.9(b)) or the definition of Required Lenders.
No such amendment or modification may adversely affect the rights and
obligations of the Administrative Agent hereunder without its prior written
consent. No notice to or demand on the Borrower shall entitle the Borrower to
any other or further notice or demand in the same, similar or other
circumstances.
 
SECTION 10.10.     Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
43

--------------------------------------------------------------------------------


 
SECTION 10.11.     SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
 
(a)  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE
ADMINISTRATIVE AGENT OR A LENDER. THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT,
AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING
ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR
OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. THE BORROWER HEREBY CONSENTS TO
SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN
PURSUANT TO SECTION 10.1. THE BORROWER AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS. FINAL JUDGMENT AGAINST THE
BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN
DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF
SUCH OTHER JURISDICTION, PROVIDED THAT THE ADMINISTRATIVE AGENT OR A LENDER MAY
AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST THE
BORROWER OR ANY OF ITS RESPECTIVE ASSETS IN ANY STATE OR FEDERAL COURT OF THE
UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE BORROWER OR SUCH ASSETS MAY
BE FOUND.
 
(b)  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE PROVISIONS OF
THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE OTHER
PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.
THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY
TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
 
 
44

--------------------------------------------------------------------------------


 
SECTION 10.12.     Headings.
 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.
 
SECTION 10.13.     Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
 
SECTION 10.14.     Entire Agreement.
 
This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent or any Lender (other
than the provisions of any letter agreements relating to fees and expenses and
syndication issues) prior to the execution of this Agreement which relate to
Loans to be made hereunder shall be replaced by the terms of this Agreement.
 
SECTION 10.15.     Foreign Currency Judgments.
 
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in one currency into another currency, the Borrower
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the relevant Lender (or agent acting on
its behalf) or the Administrative Agent could purchase the first currency with
such other currency for the first currency on the Business Day immediately
preceding the day on which final judgment is given.
 
(b)  The obligations of the Borrower in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with this Agreement (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by any Lender (or agent acting on its behalf) (the
“Applicable Creditor”) of any sum adjudged to be so due in the Judgment
Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, provided,
that if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Applicable Creditor, the Applicable Creditor agrees to
remit such excess to the Borrower. The obligations of the Borrower contained in
this Section 10.15 shall survive the termination of this Agreement and the
payment of all amounts owing hereunder. The Borrower shall repay each Loan made
to it, and interest thereon, in the Currency in which such Loan is denominated.
 
SECTION 10.16.     Language.
 
The parties hereto have agreed that this Agreement as well as any document or
instrument relating thereto be drawn up in English only.
 
 
45

--------------------------------------------------------------------------------


 
SECTION 10.17.     Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to keep confidential all
non-public information provided to it by the Borrower and its Subsidiaries
pursuant to this Agreement that is designated by the Borrower as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate of any Lender, (b) to any participant or assignee
(each, a “Transferee”) of such Lender or prospective Transferee which agrees to
comply with the provisions of this Section, (c) to any of its employees,
directors, agents, attorneys, accountants and other professional advisors, (d)
upon the request or demand of any governmental or regulatory authority having
jurisdiction over it or its Affiliates, (e) in response to any order of any
court or other governmental authority or as may otherwise be required pursuant
to any requirement of law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) which has been publicly disclosed
other than in breach of this Section 10.17, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or (i)
in connection with the exercise of any remedy hereunder or under any other
Fundamental Document. 
 
SECTION 10.18.     USA PATRIOT Act.  
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.  The Borrower shall promptly provide such
information upon request by any Lender. In connection therewith, each Lender
hereby agrees that the confidentiality provisions set forth in Section 10.17
shall apply to any non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Section 10.18.
 


SECTION 10.19.     Consent to Amendment of 364-Day Agreement.
  
Each Lender which is also a party to the 364-Day Agreement hereby consents to
amend the 364-Day in the manner set forth in Annex A hereto.

 



46

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.
 
PHH CORPORATION
 
By: /s/ Mark E. Johnson
Name: Mark E. Johnson
Title: Vice President and Treasurer
 
Address: 3000 Leadenhall Road, Mt. Laurel, NJ 08054
 
 
 
Taxpayer ID: 52-0551284
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 
By: /s/ Elisabeth H. Schwabe
Name: Elisabeth H. Schwabe
Title: Managing Director
 
CITICORP NORTH AMERICA, INC.,
as a Syndication Agent and as a Lender


By: /s/ Hugo Arias
Name: Hugo Arias
Title: Vice President
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Syndication Agent and as a Lender


By: /s/ Karin E. Samuel
Name: Karin E. Samuel
Title: Vice President
 

 
 
47

--------------------------------------------------------------------------------


 



THE BANK OF NOVA SCOTIA,
as a Lender


By: /s/ James R. Trimble
Name: James R. Trimble
Title: Managing Director




 



48

--------------------------------------------------------------------------------






ANNEX A




PHH CORPORATION




July 21, 2006




To the Administrative Agent
and the Lenders parties to
the Credit Agreement referred to below:




Ladies and Gentlemen:




Reference is made to the 364-Day Revolving Credit Agreement, dated as of April
6, 2006 (as amended, supplemented or otherwise modified, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the lenders referred to
therein, Citicorp USA, Inc., as syndication agent, and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


In connection with the negotiation of the Credit Agreement, dated the date
hereof (the “New Credit Agreement”), among the Borrower, the lenders referred to
therein, Citicorp USA, Inc., as syndication agent, and JPMorgan Chase Bank,
N.A., as administrative agent, a provision has been included requiring the
proceeds from the issuance of any New Senior Notes be applied toward the
reduction of commitments and prepayment loans outstanding thereunder in the same
manner provided in the Credit Agreement. However, the New Credit Agreement
further provides that the lenders thereunder share such proceeds ratably with
the Lenders. We are hereby requesting that you consent to the amendment of the
Credit Agreement to provide for the ratable sharing of such proceeds with the
lenders under the New Credit Agreement as follows:
 
(i) by adding the following defined term in Section 1.1:
 
“New Credit Agreement” shall mean the Credit Agreement, dated as of July 21,
2006, among the Borrower, the lenders referred to therein, Citicorp USA, Inc.,
as syndication agent, and JPMorgan Chase Bank, as administrative agent.
 
(ii) by inserting “and (d)” after “2.14(b)” in Section 2.13(b);
 
(iii) by inserting “(subject to Section 2.14(d))” after “amount thereof” in the
first sentence of Section 2.14(b); and
 
(iv) by inserting the following new Section 2.14(d):
 
“(d) Notwithstanding anything to the contrary contained herein, it is hereby
agreed that the proceeds from the incurrence of Indebtedness under New Senior
Notes shall be shared ratably with the Lenders under the New Credit Agreement
determined by (i) the Total Commitment (or, if the Commitments have been
terminated, the aggregate amount of Loans outstanding) and the (ii) “Total
Commitment” under the New Credit Agreement plus the aggregate amount of “Loans”
outstanding under the New Credit Agreement and the amounts required to be
applied to prepay Loans and reduce the Total Commitment shall be reduced
accordingly.”
 
 

--------------------------------------------------------------------------------


 
On and as of the date hereof and after giving effect to the amendments contained
herein, the Borrower hereby confirms, reaffirms and restates the representations
and warranties set forth in Section 3 of the Credit Agreement mutatis mutandis,
except to the extent that such representations and warranties expressly relate
to a specific earlier date in which case the Borrower hereby confirms, reaffirms
and restates such representations and warranties as of such earlier date, and
that no Default or Event of Default has occurred and is continuing.
 
Except as expressly set forth herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and the Borrower
shall continue to be bound by all of such terms and provisions. The amendments
provided for herein are limited to the specific section of the Credit Agreement
specified herein and shall not constitute an amendment of, or an indication of
the Administrative Agent’s or the Lenders’ willingness to amend or waive, any
other provision.
 
We appreciate your cooperation with this matter.
 


Very truly yours,
 
PHH CORPORATION




By: /s/ Mark Johnson
Name: Mark Johnson
Title: Vice President and Treasurer

 
 

--------------------------------------------------------------------------------
